FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case   1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 1 of 42
                                                                       RECEIVED  NYSCEF: 05/20/2019




                                           Exhibit 1
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 2 of 42
                                                                                    RECEIVED  NYSCEF: 05/20/2019




                                                                  JAMS         ARBITRATION
                                                                    No.        1425024437
          --------------------------------x
          Connie              Rodriguez,


                                       Claimant,
                                                                                                  :
                        -against-

                                                                                                  :
          Manhattan                    River           Group          et       al.
                                                                                                  :
                                       Respondents.
          --------------------------------x


                                                                  FINAL             ARBITRAL              AWARD




           1.     Parties:                    Connie            Rodriguez                  (Claimant)


                                              Manhattan               River            Group             (Respondents)


                                              Jerald            Tenenbaum


                                              Josh        Rosen


                                              Andrew            Walters




          2.      Attorneys:                                D.      Maimon             Kirschenbaum,                     Esq.   (Claimant)
                                                            Denise             A.      Shulman,               Esq.
                                                            Joseph             &     Kirschenbaum
                                                            32    Broadway
                                                            Suite       601
                                                           New        York,            New        York        10004


                                                            Lawrence                 Morrison,                Esq.              (Respondents)
                                                            Robert             L.      Kraselnik,                 Esq.
                                                           Morrison                  Tenenbaum                PLLC
                                                            87      Walker             Street
                                                            2d       Floor
                                                           New         York,           New        York        10013




           3.     Arbitrator:                             Michael              H.      Dolinger
                                                          JAMS
                                                          620        Eighth            Avenue
                                                          343
                                                                     Floor
                                                          New        York,           New        York        10018
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                    INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 3 of 42
                                                                                    RECEIVED  NYSCEF: 05/20/2019




          4.      Case            Manager:                          Shavonne                       Applewhite
                                                                    JAMS
                                                                    620        Eighth                      Avenue
                                                                    34"
                                                                                  Floor
                                                                    New        York,                     New          York              10018

                                                                    212-607-2712,
                                                                    212-751-4099                                  (fax)




          5.      Pertinent                         Prior             Proceedings:


                       Claimant                       Connie                Rodriguez                            commenced                            this               arbitral

          proceeding,                       asserting                          claims                      against                     her            former                    employers                            and
          supervisor                      for,       inter                     alia,                     violation                           of       various                        Federal                        and          New
          York         State              provisions                          governing                               minimum-wage                                   and             notice
          requirements                              and        for          gender                       discrimination                                       under                  New         York                City
          law.         The          parties                    were            afforded                          a        hearing                     on           claimant's                             claims                    on
          March          26,            2018,                following                            submission                           of pre-hearing                                         memoranda                             on
          March             19      and             23,         2018.               The             parties                      supplemented                                   their                submissions
          with         post-hearing                                 memoranda                            on      April                  9,          2018.                We          issued                    an
          Interim            Award                    on       April                   30,          2018,                 in         which                 we        principally                                    found
          the       respondents                              liable                 on            Ms.          Rodriguez's                                 claims              under                      various
          provisions                      of          the           New        York                 Labor                 Law           for           underpayment                                   of         wages
          and       related                    notice                 violations,                                and             not              liable                  on         her         claims                     of
          gender              discrimination                                   under                     the          New            York             City                Human               Rights                       Law.
          We      further                 held               that           claimant                           was             entitled                       to          an         award                of
          reasonable                      attorney's                              fees              for          the             time               spent                 on         her         successful
          claims,                 and          we         directed                         that            the            parties                      file               additional                                papers
          to      address                 the             question                         of       the          appropriate                                  amount                    of       a        fee              award.
          We      have            since               received                         a        fee-application                                        submission                              from                 claimant

          (May       11,            2018              letter                from                  Denise                  A.         Schulman,                            Esq.;          May                   11,          2018
          Declaration                          of         Denise               A.               Schulman,                        Esq.)                 and           a         submission                             in
          opposition                      from               respondents.                                      (May            24,           2018             letter                    from              Lawrence
          Morrison,                     Esq.).




          6.      Rulings¹:


                       Ms.           Connie                    Rodriguez                            commenced                             this                employment                             arbitration

          proceeding                      pursuant                        to           her              arbitration                                agreement                          with                her              former
          employer                  Manhattan                         River          Group                       ("MRG").                           (Demand                    for           Arbitration                               at
          tenth              to         thirteenth                             pages).                          Doing                  business                           as           La         Marina,                           MRG




                            The         following                         text,                   with           the             exception                           of         the            section

          addressing                      the               amount                of            attorney's                           fees              to          be          awarded,                        is          taken,
          in    large               measure                     in        haec                  verba,                from              our            Interim                       Award,                    issued                    on
          April             30,         2018.


                                                                                                                      2
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                      INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                     1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 4 of 42
                                                                                         RECEIVED  NYSCEF: 05/20/2019




          operates                        a         restaurant                                    and              drinking                                 establishment                                       located                     by          the
          Hudson                River,                          in         the              vicinity                      of                  Dyckman                       Street                    in         Manhattan.


                         In         Ms.                  Rodriguez's                                       Demand                         for               Arbitration                                and             Statement                             of
          Claim,                 she                asserted                                claims                        inter                      alia               under                   federal,                           state                and
           local              law             for               failure                          to         pay            minimum                            wage,                 failure                      to         provide                     pay
           statements                              and           notices,                             and          gender                        discrimination                                        in        the          conditions
          of       her          employment,                                          which                  ended                    in            her            termination.                                   In         addition                         to
          MRG,            she                 named                    as              respondents                                        two                of            the            three             owners                          of          the
                                     --             Messrs.                               Jerald                     Tenenbaum                                    and            Josh                 Rosen       --                                    her
          company                                                                                                                                                                                                                      and
          immediate                           supervisor                                    while                  she             worked                         there,                  Mr.              Andrew                  Walters.


                         In          substance,                                       the              claimant's                                        pleading                        alleged                      that             she              had
          worked            principally                                          as          a        bartender                               at           La    Marina                      during                   the           summer                   of
          2016           and      for                       a        day               and             a      few                hours                      in        May            2017,                     and          that            during
          that           time                 she           was              not             paid                 for             her                labors                   and          thus                was          required                         to

          rely           solely                       on             tips.                   She             further                            asserted                          that                during                  her            tenure
          there,               she                   was                   subjected                                 to              sexually                               suggestive                                innuendo                          and
          unwanted                    physical                               contact                          by          her              supervisor,                                   Mr.           Walters,                       and             that
          when             she                rejected                                his              advances,                                     she            was              terminated                               by            him              or
           through                  his              instigation.


                         Following                               the             completion                                 of            discovery,                              we         conducted                        a half-day

          hearing                on                  Ms.                Rodriguez's                                        claims.                               We         also                invited                       additional

          briefing                    by              the              parties,                              which                     they                  provided.                              Accordingly,                                 in          an
          Interim                   Award                   we             addressed                               the               claims,                          as         modified                        by         claimant                         at
          the        opening                        of           the            hearing.                           We         now                reiterate                           our             prior              findings                        and
          address                   the              amount                          of          an         attorney-fee                                          award                for            claimant.




                         I.         Claimant's                                       Pleadina


                         In         Ms.              Rodriguez's                                       Statement                                   of         Claim                 she             identified                             Messrs.
           Tenenbaum                           and             Rosen                             as           owners                            of           MRG,                 and               Mr.              Walters                      as              a
                                                         Nightlife"
           "Director                          of                                                      at       its              La            Marina                    establishment.                                       She           went              on
           to      report                     that                   she             had              worked                    at            La           Marina                   as          a     bartender                        "during
                                                                                                                                                                                                      2017."
           the         summer                      months                       of          2016              and                for                 a      few         days               in                                    (Statement
           at      paras.                     5,          7,           14,                17).


                         In         claimant's                                   "Wages                     and             Hours                        Allegations",                                    she         asserted                        that
           she      "typically                                   worked                      weekends,                                 Friday                       through                     Sunday,                      and           Mondays
                             weekends."
           on     long                                                               (Id.             at       para.                    18).                  As        for          her             hours              of          work,               she
           stated          that     her                              "shifts                          often                 lasted                  longer                        than               10        hours,                 starting
                                                                                                                                              midnight."
           at      11:00              a.m.                  and              continuing                                 past                                                             (Id.             at     para.                19).              She
           went           on          to             allege:                        "Respondent                                            did                not            pay             Claimant                   any                  hourly
           wage.                Her                  sole                    compensation                                            was                   the              tips                she              received                        from
           customers."
                                                         (Id.              at             para.                20).                  Further                          elaborating                                on         this             point,
           she       alleged                         that               respondents                                       had             prepared                        and     given                         her          a      W-2           form,



                                                                                                                                          3
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                 INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 5 of 42
                                                                                          RECEIVED  NYSCEF: 05/20/2019




          and            had              presumably                                        filed                       it             with                the            Internal                              Revenue                           Service,
                                                                                                                                                                                                      all."
           "even                 [though]                             Claimant                                   received                            no          wages                 at                                    (Id_..              at              para.
           23).           Ms.              Rodriguez                                             further                               stated                    that                 the               restaurant                                    did                not
          provide                          her                       weekly                                wage                         statements                                    or                    "the                   Notice                                and
          Acknowledgment                                             of     Pay                  form",                                both            mandated                             by           the              New            York                    Labor
                                                                                            21-22).2
           Law.           (Id_.                at             paras.


                          Ms.               Rodriguez                                        offered                                   a           somewhat                           more                     extended                                set                   of
          allegations                                    in          support                            of              her             assertion                              that               she               was           subjected                                  to
           "Sex             Harassment/Wrongful                                                                         Termination".                                           She               noted                      that                     she                had
           informed                        Mr.                 Walters                                that                    she              was              taking                      off                the           July                     4,              2016
          weekend,                        and                 that               he          first                          said              that               she           would                   lose                her           job                if           she
          did         so,            but                 then                   assured                            her                 not           to          worry,                explaining                                        "it's                        just
           that           the             weekend                           will                  suck                      without                       you.            I       have       a way                           of          falling                             in
                                                                                                                                                             it."
           love           with              people,                              but                then                     get             over                                 (I_d_..              at          paras.                  27-28).


                          She              then                    alleged                            that                   during                       the           summer                      of    2016                         Mr.            Walters
                        "often"                                                                                                                                                                   inappropriately,"
          had                                            engaged                             in             "touch[ing]                                      Claimant                                                                                                        by
          putting                    his             arm               around                         her               waist,                      that             he         had           invited                           her          to            travel
          with            him              to             Thailand                                  and                 that                   he          "often                     invited                             [her]                  to              a      bar
                                                                                                                                              .'"
           'near                 [his]                        apartment                                      .          .          .                         (Id_..              at           paras.                         29,                 31,                  33).
           Claimant                        reported                                   that                   she               had              rebuffed                          each                  of              these                advances.

           (4             at         paras.                           30,              32,              34).


                          Claimant                                 averred                            that                   after                   the            summer                       of           2016,                    she            was                not
           contacted                      by                  Mr.               Walters,                                but                 that            he           followed                             her            on          Instagram.

          (Id_..          at          para.                          35).               She                  reported                               that               she            returned                              to          work                     at          La
                                                                                                                                                                                      2017."
          Marina                  "on               or          about                   the                 weekend                           of       May             26,                                          During                   her                 shift
           the           first                                      --                                                                                                                     27             Mr.        --                               Walters
                                                     day                                apparently                                           Saturday,                            May
           assertedly                               told               her              that       he                        had            been             upset                at   her    relationship                                                            with
           her      then-current                                                boyfriend                                     --                                                  because         he     had                                      seen                   her
                                                                                                                                   presumably
           touting                   it             on          her              Instagram                                    account.        She                              quoted                         him          as    saying                               "I'm
           not           even               going                          to           small                           talk                  with               you             anymore,                                 because                           you're




                          2The                 Statement                                    of          Claim                      went               on          to           allege                       that,                 in

           committing                               these                    wage                     violations,                                     respondents                                      acted                 "willfully
           and     against                               Claimant,                                    the               FLSA                 Collective                               Claimants                              and        the                      Class
           Members."
                                                (1                    at             para.                       24).                  Since               the            current                           arbitral

           proceeding                               is             brought                            solely                           on      behalf                     of          Ms.              Rodriguez,                                 we             infer
           that       these                         allegations                                         are                  the             orphan                    remains                         of           a      complaint

           previously                               filed                       in          court.                            (We            understand                               that                  claimant

           originally                               filed                       suit                  against                           the           respondents                                      in           the           Southern
           District                       of             New               York,                      but               subsequently                                      agreed                       to           proceed              by
           arbitration,                                       in           view                  of              her      pre-existing                                           contractual                                      commitment
           to       do         so,             embodied                                in             an           arbitration                                      agreement                               executed                   by    her                             at
           the          time               that                    she               was              hired                    and                 signed                 an          employment                                  agreement.
            (See          Demand                         for               Arbitration                                         at            seventh                      to          thirteenth                                  pages).


                                                                                                                                                4
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                    INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                     1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 6 of 42
                                                                                         RECEIVED  NYSCEF: 05/20/2019




                                                                  up."
          basically                       wifed                                    (IA                  at          para.                    36).           Apparently                                      later               that              day,
          according                         to              claimant,                              Mr.                  Walters                          "stated                           that                  he            was              'just
          kidding"                                                                                                                     [her]."
                                          and            attempted                                 to              hug                                                (4                   at              para.                 37).               Ms.
          Rodriguez                         further                         recounted                                    that                    later                  that                        evening,                         she            was
          attending                         to           her              bar     and                        talking                           to          a    security                                    guard                when               Mr.
                                                                         charged"
          Walters                   "abruptly                                                                at     her                  and             "shouted                              'What              are           you             gonna
          do,     play                with             your             pussy                   all           day?                     Go        do         something                                go         help            the             other
                                                                                                         retarded?'"
          bartenders.                               What             are      you,                                                                         (Id_..   at                    paras.                      39-40).


                        According                            to          claimant,                                she          returned                          to         work                on          Sunday,                    May          28,
          2017,            and              while                    she           was               setting                              up             her           bar,                     Mr.            Walters                          stood
                                                                                                                                                                                                            nothing."
          "inappropriately                                               close                     behind                          her,                  but                saying                                                                Soon
          thereafter                            a      security                         guard                       advised                         her              that                 she              was           required                        to
          leave               the            restaurant,                                     and                  she              was              escorted                              out.                   The            following
          Friday,                she             met           with              the            restaurant                                   manager,                            "John                  Markowitz"3,                                who
          confirmed                       that               she          had           been                  fired,                      but            tried                to           assure                       her         that            she
          should                not              be          offended,                                because                            that                  occurred                              regularly                            at        the
          restaurant.                                (I_d_..         at         paras.                        42-47).


                        Based                   on       these                  allegations,                                           Ms.            Rodriguez                                listed                    six           claims.
          These               included                         (1)          a      claim                          for             failure                       to          pay                minimum                        wage              under
          the         Fair               Labor                 Standards                             Act,                    29          U.S.C.                      sec.                 201              et      seq.,                    (2)          an
          equivalent                         claim                 under                  the            New              York                Labor                  Law,                 secs.                  652     &           663,               (3)
          claims               for          violations                                 of          section                          195             of         the           New                York              Labor                Law          for
          failure                   to          supply                    wage               statements                                   and             a      Notice                        and              Acknowledgment
          of        Pay    statement,                                     (4)           a       claim                    for              violation                               of           section                        650          of       the
          New         York      Labor                          Law          by          virtue                          of          a        failure                        to            pay              spread-of-hours
          compensation                                      (NYCRR                 tit.                       12,                 sec.                   146-1.6),                                   (5)            a          claim                for
          violation                        of          26         U.S.C.                       sec.                 7434          by                filing                       a        false                  W-2            form,               and
           (6)            gender                            discrimination                                                   through                                 sexual                            harassment                                   and
          termination,                                 in          violation                                 of          section                          8-107                   of            the              New           York               City
          Administrative                                     Code.                 (See                                                               Order                 No.                 1                                      5).4
                                                                                                         Scheduling                                                                                   at         para.



                                         Respondents'
                        II.                                                             Response

                        Respondents'
                                                                           answer                            to           the                 Statement                                   of           Claim                    confirmed
          claimant's                            hiring                     and               her              work                  at           the             restaurant                                      from            April                   to
          September                        2016,                  as        well                as            her            brief                    stint                  in           May              2017               during                the
          Memorial                      Day                 weekend.                               (Response                                  at              paras.                           18,              28-36).                         Their
                                      also              referred                          to            some              of           the          details                          of         the             company's                        Non-
          pleading




                        ³The               individual                              in           question,                                 John                Mutovic,                              was          the            Director
          of        Operations.                                (Stip.                   at          para.                      12).


                        4As              noted               below,                     claimant                             has              effectively                                      abandoned                            her
          spread-of-hours                                         and           tax             claims.


                                                                                                                                   5
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                        INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 7 of 42
                                                                                          RECEIVED  NYSCEF: 05/20/2019




          Harassment                               Policy,                         which                          includes                           a          provision                              for                            employees                               to
                                                                                                                                                                                                company'
          submit               any             complaint                               to          their                  supervisor,                                          the                                                    s        Director                    of
          Operations,                                or             the           acting                          general                           counsel,                                   who              was                  identified                            as
          respondent                               Tenenbaum.                                 (Id...               at          paras.                          3-5,                 8-11).

                                                                                                                                                      respondents'
                         In         answering                                the              wage                     claims,                                                                                pleading                                    was,                to

          say      the              least,                          cautious.                                It           asserted                              that                   Ms.                 Rodriguez                                   had         been
          provided                        a         so-called                                LS              54           --     the                      form                                                                                       notice                of
                                                                                                                                                                                 acknowledging
                                                                                        credit                         and                                               --        and    it   proffered
          wages,                overtime,                             tip                                                            pay               day                                                                                                     a   copy
          of          that                form,                      which                        is           mostly                              filled                             in              and                  signed                         by            Ms.
          Rodriguez.                         (I_d_..                 at          paras.                       5,    16-17                            &         Ex.              C)         .        The            Response                               did           not

          actually                       assert                       that                  respondents                                       had               provided                                   wage                      statements                               to
          Ms.      Rodriguez                                   or         that               MRG              had                 paid              her                  a      wage,                      but                rather                      averred
          that           she             had              never                   complained                                       that               she                had                   not              been                   paid               or       that
          she          had               not               received                               the                  wage                statements.                                                (Id_..                at              para.                  20              &
          Walters                  Aff.                   at         para.                   9).


                        As           for              the                 claims                       of              harassment,                                           respondents                                         proffered                              Mr.
          Walters'                                                                                                                  Their
                                           version                            of              events.                                                           answer,                                   accompanied                                      by                 an
          affidavit                           of          Mr.              Walters,                               said               that                  the                 two                  had           had                  "an             amicable

          relationship                                    throughout                                   the             2016               season,                            and               that               Ms.                Rodriguez                          had

          occasionally                                     "engaged                            in             flirtatious                                           behavior                                with                      Mr.              Walters,
                                                                                   clock."
          both      on             and              off              the                                                (Response                              at             para.                       22)          .      The               allegation
          about               off-premises                                        conduct                           referred                              to             some                  text                   messages                            between
          Ms.         Rodriguez                                and           Mr.             Walters,                               in         one                  of          which                       she               had               called                  him

          by    the            sobriquet                              "bae",                       assertedly                                meaning                               "boyfriend".                                                 (See           j_d..          at
          para.               23         &         n.2;              Walters                         Aff.                    at          para.       11                         &          Ex.              F).


                         Respondents                                       went                   on              to              state                   that                     Ms.                    Rodriguez                                    chose                  to
           return                  for              the               2017                  summer                        season                          and                 was                   permitted                                    to           do        so.
           (Response                          at      para.                   25).                 They                  reported                              that                 she               had              come                    to       work             for
           the         Memorial                             Day              weekend,                                  but               had              failed                               to           attend                             any            of         the
           required                      employee                        training                                   sessions.                                  In             their                       account,                              during                  her
           first              work                 day,               which                   was                  Saturday,                               she                 arrived                                late,                     missed                  the
          pre-shift                           staff                   meeting                           and               failed                      to             clock                          in,            even                     though                     they
          had          provided                            her          with                       a         point-of-sales                                                   number                            for                  that               purpose.

           (Igl_..       at        paras.                       26,              28;           Walters                             Aff.               at            paras.                            14-15)                     .        According                           to
          respondents,                                         some                hours                          later                       Mr.               Walters                                    detected                              that                   Ms.
          Rodriguez                           was              ringing                        in             some                 beverage                               sales                       at          amounts                             below               the
           listed                  prices,                            suggesting                                       that                   she               was                   charging                                   customers                               the
           correct                  price                      but    pocketing                                           the              difference.                                     He                   also                   observed                         her

           texting                  on         her              phone     despite                                        the              crush                  of            customers,                                     who                were         being
           served                  by               the               other                        bartenders.                                            (Response                                        at              paras.                         29-30).
           Respondents                               reported                           that                  she             was                                                                     and              that                    the        end-of-
                                                                                                                                               admonished,
           the-day                  reports                          showed                       that                  she          had              generated                                       fewer                   sales                     than             any
           other              bartender.                                  They              also                  alleged                          that                  she           had                 failed                         to          reconcile
           her        cash               receipts                           for             the              day,                 again                  suggesting                                        some              impropriety                                      in
           the        handling                            of          cash                  sales.                        (Id_..              at          paras.                           31-33;                          Walters                        Aff.                at



                                                                                                                                          6
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                 INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                         1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 8 of 42
                                                                                             RECEIVED  NYSCEF: 05/20/2019




          paras.                  18,            20-21).                          Finally,                       respondents                                        said               that                 the             following                               day
          claimant                          again                       failed                    to             clock                        in.              She                was                  later                      observed                            in
          conversation                                     with               a     fellow                     bartender,                                   and            Mr.          Walters                             then                  received
                                                                                                                                                                                                                                                tips"
          a       report                      that                 she              had               suggested                                   "a          scheme                     to                 inflate                                                   by
          "charg[ing]                                     the        customer                              a     higher                           cash              price                 and                  then               pocket[ing]
                                                                 gratuity."
          the         suggested                                                                                (Response                               at         para.                  35             &         Walters                         Aff.                at
                          23).5
          para.                                           According                              to             respondents,                                              this                chain                         of          events                        on

          Saturday                         and              Sunday                    led             to         the               order                     that                she           be             escorted                               off            the
          premises                         and              terminated.                                    (I_dd...           at             paras.                       36-37).




                           III.               Proceedings                                      Before                    the                 Hearing


                          Three                           events                          of               note                     occurred                                     before                               the                   scheduled
          commencement                                      of          the           arbitral                           hearing                             on           March                26,                2018.                     First,                    in
          the         wake                 of             the             non-appearance                                       of                   respondent                                Rosen                     for                 a        noticed
          deposition                                  on            January                           31,               2018,                          claimant                           moved                         for                 an              order

          requiring                             his              appearance                                and              for               reimbursement                                              of           the              appearance
          fee      of             a     court                      reporter                          who              was           to            cover                   that            deposition.                                             (Feb.               2,
          2018               letter                             from               Denise                        A.            Schulman,                                    Esq.).                          We              granted                           both
          applications                                      (see                Scheduling                               Order                      No.              3),           and                 claimant                             has             since
          proffered                           the               court              reporter's                                  invoice,                                  which                is            for             $185.00.                           (S_ee
          Feb.             23,             2018                  letter                   from                 Denise                        A.         Schulman,                              Esq.).


                           Second,                          claimant                            moved                    for                 an             order                 precluding                                          respondents
          from             introducing                                     into                evidence                            their                     Exhibit                      8,                as         cited                    on          their

          pre-hearing                                     exhibit                      list,                    which                    was                described                               as            a      chart                       listing
          direct                  deposits                              on          behalf                      of          MRG               to            Ms.             Rodriguez's                                          bank                account

          during                   portions                                of            the               relevant                               period.                          The                 relevance                                  of          this
          document                          was                  said               to          be              its                refutation                                     of          a             statement                                  by      Ms.
          Rodriguez                             at          her              deposition                                 that                  she             had                not           received                                any              direct
          deposits                         from               her      work                           at          La           Marina.                              Claimant's                                    application                                      was
                                                          respondents'
          premised                         on                                                               failure                           to            produce                      this                     document                             to          her

          attorney                         even                   though                       they               had               listed                          it           as           an            exhibit                             on          their
          exhibit                     list.                       (See             March                   19,           2018                     letter                    from                   Denise                        A.         Schulman,
          Esq.;                 March                     20,             2018               letter                     from                  Lawrence                             F.          Morrison,                                    Esq.).                    We
          granted                     claimant's                                    motion,                           while                   allowing                             respondents                                         to            use            any
          documents                             in              their                possession                                    for            cross-examination.                                                                  (Scheduling
          Order                 No.             5).


                           Third,                      at          a      telephone                              conference                                   with                the              arbitrator,                                       counsel
           for            the              parties                            confirmed                                that                   they                   would                    not                 retain                          a         court




                                                                                                               Walters'
                           5At             the              hearing,                           Mr.                                                  description                                        of         the                 nature                  of
          claimant's                                 alleged                       proposal                            was               that                she            had               suggested                                 persuading
          management                                 to          allow                the          bartenders                                          to         include                          a        discretionary                                           tip
                                                                                                 customers'
          or       list               of             tips               on          the                                                           bills.


                                                                                                                                         7
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                          INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                       1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 9 of 42
                                                                                           RECEIVED  NYSCEF: 05/20/2019




          reporter                         to          cover                the            hearing                          or            arrange                    for               alternative                                     means                of

          transcribing                                      what            was            said                  at         the              hearing.                Accordingly                                                we  advised
          them                                   unless                    JAMS            had                 an      adequate                                                system                                         --   which                    it
                     that,                                                                                                                                 recording
          did         not             --          there                    would                    be          no         complete                          record       of     the                                                                  (see
                                                                                                                                                                                                           hearing
          JAMS         Employment                                     Arbitration                                    Rule              22(k)),                      and             we         memorialized                                       their
          decision                         in          a      separate                          order.                          (S_ee             Scheduling                                Order                  No.               6).




                           IV.             Pre-Hearina                                   Statements


                           Following                              the             completion                                of            discovery,                                the           parties                            submitted
                                                                                                                                                                                                                                       parties'
          pre-hearing                                       statements.                                  They                              largely                         tracked                                 the
          respective                              contentions                                       from     the                          pleadings,                                but               with                two               notable
          differences                                  in         claimant's                                   posture.                           First,                  she               no         longer                        contended
          that             she              had               not             been                  paid                   any             wages.                    Indeed,                            she               appeared                          to
          acknowledge                                      the           accuracy                                in           this                   respect                           of              the               MRG               payroll
          register,                         which                     showed                   in         detail                     payments                       made                  by          the           restaurant                              to
          her         or          on            her              behalf                   in             the           form                 of          withholding.                                        She               nonetheless
          noted             that                 for             a     number                   of             the          listed                    weeks,                    the              register                            showed                 an
          amount                 of          withholding                                  for              tax             purposes                         but               listed                    zero                  as       payments

          directly                          to      her.                      For               those                      weeks,                       she              treated                            that                    figure                  as

          demonstrating                                       that                 she          had              received                            no       payment,                                and          on           that              basis
          calculated                              an             amount                    that                     she              contended                           she                was              owed                   for           those
          weeks.                  (Cl.                 Pre-Hearing                                   Memo                  at          4-6).                  Second,                          she            calculated                                  the
          amounts                     allegedly                             owed               to         her              but             unpaid                 for            each                 week               based                  on        the
          contention                          that                      respondents                                    had                taken               a         tip               credit                        but            were               not
          entitled                          to              do          so,              since               they                          had             failed                      to              provide                      her                   the
                                                                                                                                                                                                                              (_I_d_.).6
          required                         notice                     of          pay,               overtime                              rate            and            tip               credit.




                        V.            The              Hearina


                        Although                             claimant                          had              originally                                denied                    that               she          had              been            paid

          any         wage                 by     respondents,                                            at        the               outset                  of          the               hearing                           her           counsel
          reported                           that        she                             would                       not               pursue                       claims                       premised                                    on           the
          contention                               that                 she              had              not              been                  paid              on           a         weekly                        basis.                    Thus,
          claimant's                              counsel                          represented,                                       in          substance,                               that                   her           client                    was

          withdrawing                             any                 claims                 regarding                                 wages                other                    than                   (1)          a         claim             that
          she      was                    entitled                            to          be     paid                           an          amount                  undiminished                                              by           any            tip
          credit,                     a         credit                     that            respondents                                       had           utilized                              in      calculating                                      her
          wages,                 and              (2)             a     claim                  for              some                 additional                               hours                   worked         during                               two
          weeks                  that                  were                 listed                        in              the              payroll                        register                                maintained                                by




                           6Claimant                              also               submitted                                  a     pre-hearing                                   reply                   memorandum                               in
          which                 she             argued                     that            the                 sales                  records                      for              May               27,           2017                  did        not
          suggest                     that                  she            had           engaged                           in         financial                            chicanery.                                    (Cl.                Reply
          Memo             at         2-3).


                                                                                                                                      8
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                           INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                       1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 10 of 42
                                                                                           RECEIVED   NYSCEF: 05/20/2019




           respondents.


                           This                   change                         of              position                                 appears                          to             have                    amounted                            to            a
           concession                                 to          the            data                 reflected                                in          La          Marina's                     payroll                                 register
                                                                                                                                                                                              Respondents'
           for        2016                  (Claimant                            Ex.              1)            and            in         the             excluded                                                                            Exhibit
           8,       which                   was              described                             as            showing                        repeated                           weekly                        direct                    deposits
                                                               account.7
           into            her              bank                                                       Ms.          Rodriguez                                   did              contest                         the            accuracy                       of
           the        payroll                           register                            insofar                         as            it         listed                      her            work                hours             in             weeks
           19       and           20,                 representing                                        her            first                  two             weeks                   of              work             in          2016.                  (C1.
           Ex.         1).           Moreover,                                 through                           her              counsel                       she              reiterated                                   her          position
           that            La        Marina                        was           not              entitled                            to            take              a     tip               credit,                         and           that             she
           is   accordingly                                         owed                 the              difference                                  between                          what                 was            paid               and            the
           amount       that                            should                      have                  been              paid                absent                      the               tip              credit.


                                                 A.          The           Hearing:                              Claimant's                                Case


                           Claimant                                relied                       principally                                         on           her                   own          testimony                                   at           the
           hearing.8
                                             In             the          course                    of     that                    testimony                                 she               described                              herself                   as
           a      singer,                    songwriter,                                        actress                        and     model,                              as          well                as       an          experienced
           server                      at                   numerous                              clubs,                             other                       entertainment                                                 venues                        and
           restaurants.                                      She          reported                              that                she         had             been               hired                   by          Mr.           Walters                   in
           about               April                       2016             to           work                   as         a        server                    at           La           Marina                     for               the           summer
           season.                   During                         the             period                       from                May             to         September                                 of        that               year,                 she
           performed                      mostly                           as           a       bartender                             in             the           so-called                                   beach                 area            of        La
           Marina,                     an   outdoor                                   expanse                        adjoining                                   the              Hudson                         River,                     although
                                                                                                                               section.9
           occasionally                                      also              in           the                lounge


                           Ms.          Rodriguez                                reported                              that               during                   the             2016                  summer                 season,                      she
           had        worked                      two             days              a       week                  (Friday                     and             Saturday)                                  except                 for           holiday



                           7
                               For               reasons                       unclear,                              the             payroll                    register,                                      while                 showing
           payments                         to          the              server                      --          whether                                    check         or                        in         cash             --       as          well
                                                                                                                                                by
           as        tax          withholdings,                                             did                not            show              direct                      deposits                             and            thus,                in
           the         column                         for           payments                              to         the             employee,                              it           listed                     zero               for           weeks
           when            payment                           was           made                 by             direct                     deposit.                              (Cl.                Ex.          1).


                               Claimant                             also                called                       a      paralegal                              to            authenticate                                        her
           Exhibit                     7,             which                was              a        spreadsheet                                     summarizing                                         sales                that            Ms.
           Rodriguez                             had              made              on      May                  27,              2017,                the     day                      before                      she              was           fired.
           The         spreadsheet                                       was            based                    on           a      listing                          of         all                sales                made              by
           servers                   on               that               date.                    (C1.               Ex.             6).

                           9
                               We           understand                                  that                   the          premises                            include                             a     restaurant,                                a
           lounge                 and                 the           beach                   area,                    with                 food              and             drinks                         served.                     In          the
           beach                area                  there                were                 several                           bars,                   including                                 a      so-called                            coconut
           bar,             from                 which                   beer,                  cocktails,                                     Red          Bull                 and                water                were               served.
           The         other                     bar              also              served                       hard                liquor.


                                                                                                                                          9
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                       1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 11 of 42
                                                                                           RECEIVED   NYSCEF: 05/20/2019




          weekends,                           when             she               worked                      a      third                     day.                 Her            shift                   varied                          depending
           on      what               events                  were                  occurring                            at          La             Marina,                       but             she               estimated                              that
           she         had              worked                     an               average                        of          perhaps                             ten               hours                     at             a           time.                  She
           further                      claimed                        that                Mr.            Walters                             and           the                Director                             of            Operations,
           John            Matuvic,                          had               told                her            on           a     number                         of           occasions                                that                    she          was
           one        of          the           best               servers                           on          the           premises.


                           According                              to           Ms.               Rodriguez,                                   when                 hired                   she             was                 required                            to
           sign            a blank                      form             purporting                                     to          give                   her            notice                     of             her             wage                 rate,
           overtime                         rate,                 tip-credit                                   deduction                                  rate,                  payday                    and                 whether                         pay
          was        to          be         weekly                     or           on       another                         schedule.                              She            testified                                  that                she          was
           never                given           a        copy                   of          the           completed                                  form,                 now             in        the                 record                     as         Cl.
          Ex.          3.              She            also                     testified                                that                   she                was                not             given                         weekly                      pay
           statements                           after                    the               first                 three                   weeks.


                           As         for           claimant's                                interactions                                          with            Mr.              Walters,                            she              testified
           that            he           had        initially                                     behaved                       correctly                                   and             that                 they                      had            had            a

           "friendly                          work         relation".                                        Nonetheless,                                          she            said,                   at       some                       point                in
           the       early                    summer                     of           2016,                  after                  the               July                 4      weekend,                               he         had             become
          more             forward,                          offering                              her            compliments                                       on           her            appearance¹°,                                            later

          commiserating                                      with               her              about                  her          evident                             upset                  at        having                          broken                   up
          with     her                      then-boyfriend,                                               and            at          one                  point                  offering                      her                        a     trip               to
           Thailand,                          where                    he           was            planning                              to          travel.                        She              reported                                 that               she
           had        declined                          the              offer.


                           She                claimed                           as               well                   that                    before                          the               breakup           with       her
          boyfriend,                              she          had                  asked                 to           take                   off            the     July                        4 holiday            weekend,
          apparently                            for           a        planned                       trip               with                  the           boyfriend.                               She   reported          that
          Mr.     Walters                            had               first                  said               that                she              could                     lose              her               job              if           she            did
           so,       but              then              in         effect                        admitted                          that                he          was               kidding,                            allowing                          that
           she        should                 not               worry,                        as         he         tended                       to          fall                in         love                quickly                            and          get
                                      easily.¹¹
           over            it


                           Ms.              Rodriguez                               further                       testified                                 that                 Mr.             Walters                             frequently
           touched                    her           "inappropriately",                                                         by         putting                         his            arm          around                         her      waist,
           despite                    her           telling                          him            not            to          do          so.              In           particular,                                     she              mentioned
           one        occasion                          in         mid-August                                    when                he             did            so           while                apparently                                     drunk,
           and         she               pushed                        him                off,           saying                               "Leave                       me            alone",                              to              which                he
                                                                                                                                                                                           today?"
           responded                         by       asking                        her            "What's                      wrong       with                               you                                            According                            to
                                                                                                                                                                                       times"
           claimant,                         he        also                    invited                       her              "a    handful                                of                                       to          join                him            in




                           l°The               examples                              of          compliments                                    provided                           by   Ms.      Rodriguez                                                were
           quite                mild,                specifically,                                           that                  Mr.              Walters                       would     tell        her                                       that
                                                     nice"
           she        "looked                                                  or          that              he          "liked                           [her]                 hair".

                           "
                                 Ms.           Rodriguez                                  herself                       described                                 this               repartee                             as          a         form              of
           joking.


                                                                                                                                    10
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                           INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                    1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 12 of 42
                                                                                        RECEIVED   NYSCEF: 05/20/2019




           his           residential                                  neighborhood                                        for           a        drink                  --          an         invitation                                  that               she
           declined                      --      and                  on         at        least                    one                                                        occasion                          shared                      stories
                                                                                                                                  very                 early
           with             her           of              his              own            romantic                               escapades,                                    referring                              to             his               woman
                                                                                                hos"
           friends                  as           "bitches                               and                                     and            mentioning                              that                     he             traveled                            to
           Thailand                      for          the              women                   there.                     He          also          followed                               her             on        her             Instagram

           account,                       although                               he            apparently                                   did              not               send                 her              any             offensive
           messages                      by          that                  route.


                           According                             to         Ms.           Rodriguez,                                   she            did             not            complain                         to         management
           about             this               behavior                               despite                       La           Marina's                             no-harassment                                           policy,                       and
           limited                  herself                            to             mentioning                                 to           some                    friends                       that              her              boss                  was
           sometimes                           "weird".                                She      explained                                           that                she              had            not                bothered                                to
                                                                                                                                                                                                    month"
           complain                      because                           her           job               was            to           last                 only               "one                                             (apparently
           from            the           time                  when               Mr.           Walters                           became                      more                  intrusive)                                 and     the                   pay
           was           good.


                           Following                                  the               end                   of            the                  summer                            season,                       Ms.                 Rodriguez
           reported,                           she              asked                  Mr.               Walters                        whether                          she             could                   return                      for              the
           2017            season.                        As          she              had            other                     work                plans                    for          the             2017                 summer,                        she
           was           intending                              to          work                at            La          Marina                       only                  during                    the             Memorial                               Day
           weekend,                      because                            it          was                the            busiest                        time                  and              thus                 offered                        her                 a

           tempting                       money-making                                              opportunity,                                       but                   she            did             not                 inform                       Mr.
           Walters                  of      these      plans,                                         leaving                          him             to          assume                      that              she             would                      work
           the           full            summer.                            She           testified                                that                    he          agreed                   to          her                return,                        and

           they            exchanged                             seemingly          friendly                                                text                messages                        on         a      few            occasions.
           Indeed,                  on          one              such      occasion          she                                           asked                 him               whether                     she             could                   bring
           a      friend                 to       La             Marina                       for             free               drinks,                         which                 he           said              was             fine,                 and
                                                                                                                                     "bae"
           she           thanked                      him               using                   the                 term                                         and               added               a         kissing                          emoji.
            (See           Cl.           Ex.              4).


                    According                                    to          Ms.             Rodriguez,                                    she          arrived                          for          work                 on         Saturday,
                           2017                           --          the              first                   of          her             planned                           three                  days             of          work                  at          La
           May    27,
           Marina       --     and                              attempted                                to          clock                                      but            the             business                          office                       did
                                                                                                                                              in,
           not           have            a       code                  number                        for             her              to          do            so.            She             was          assigned                              to          the
           coconut                  bar              at          the              beach                  section,                             and            she              set          up    there.                           During                      the
           set-up,                   she              says,                      Mr.            Walters                           stood                     quietly                        behind                      her           but                    said
           nothing.                      At          some                  point,                     in            her           account,                         he               asserted                          that                 he          would
           not           engage                 in              small                  talk                with                 her,                because                         she             was          "wifed                      up",                  an
           allusion,                           she              claims,                        to          the             fact                that                   she           again                  had             a     boyfriend,
           a      fact            supposedly                                known                   to         Mr.              Walters                         because                        he      was            following                               her
           on        her           social                      media                   accounts.                                Some                hours                    later,                   she             reported,                               she
           was             in          conversation                                            with                  a   security                                       guard,                        when                 Mr.               Walters
           approached                           her              and              angrily                          demanded                           in          very               profane                      terms                    that               she

           stop                 conversing                                       and                texting,                                and                  start                    helping                              her                fellow




                                                                                                                                       11
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 13 of 42
                                                                                          RECEIVED   NYSCEF: 05/20/2019




           bartenders.¹²
                                                            She             testified                             that              she          was             deeply                      hurt                by            this             tirade,
           started                    to             cry      and                   retreated                             to         the              main               bar,                   where                     she             spent                the
           rest          of           her              shift.


                         Her               last               day                 of           work               at           La         Marina                       was        May                      28.             She                reported
           that          she               was              again                   unable                       to       clock                  in         but               began                   her                 work,                 serving
           one        customer                             at         the              main               beach                 bar¹3,                 only               to            be           told                 by          a       security
           guard               that                  she             was            to          be         escorted                            off        the                 premises,                                   apparently                               at
           the        instigation                                      of         Mr.            Walters,                           who              had             briefly                         and             silently                              stood
          behind                    her              while                   she               set           up           but             had              not             spoken                         to          her.                    When             she
           asked               for             an          explanation,                                      she              was             told              to        talk                  to          Mr.             Mutovic,                           the
           Chief               of          Operations,                                     and              to          collect                       her             pay             the             following                                 Friday.
           She         left,                    and              returned                            at           the           end             of          the              week,                    as     instructed,                                           to
           collect                     her                  pay               for               the               short                   time                    that                    she              had                 worked                       that
           weekend.                        While                     at          the            premises                          she            met              with                Mr.             Mutovic,                                who           told
           her          that                    he           did                 not             know                   the             details                          of               the               reasons                            for            her
                                                                                                                                                                                                                               [her]."
           termination                                 and                that             he          did              not             "have               a         problem                         with                                                   (See
           Cl.        Ex.             12).                 After                    receiving                             her            pay,                   she           left.


                         According                                    to          Ms.                Rodriguez,                                 she              was               so           traumatized                                          by   the
           circumstances                                        of         her           termination                                    that               she           did              not          pursue                         her             summer
           work             plans,                          including                                 an              unspecified                                     music                     project                             with               Sony,
          modeling,                             and           server                       work                  at       some                 other                   venue.                     She                asserted                          that,
          because                     of          the                trauma,                     she              had           also                 declined                           a       possible                              acting                   job
           because                    the             role                 involved                         kissing                       someone,                            and            she               announced                              to      her
           boyfriend                            that                 she            could                   no      longer                           do          any               sort               of            work.                     She           also
           stopped                    socializing,                                            and            implied                           that               her               inability                                  to             work             for

          many        months                            thereafter                                    had               also              led              to          her                breaking                             up             with            her
          then-boyfriend                                             and          damage                     to         her          relationships                                           with                   her         parents                        and
           friends.                            She              reported                             that                in             the            wake                   of            the                 termination                                    she
                                                                                                                                                                                            days"
           suffered                        from                 panic                    attacks                        "every                   couple                       of                                     and              still                 does
           on         occasion,                                      and                 that                    she              tried                         at             least                        one                  session                           of

           psychotherapy                                        and              some                Xanax,                    which                  did              not            work.                      She             also                stated
           that,       as                  a      consequence,                                        she              had          given                   up         her              apartment                                and             gone              to
           live          with                   her              mother.                         Ultimately,                                    she              reported,                                 in         November                              2017
           she         took                 a         job             as            a         server                     in         a         different                               establishment                                             and           has
           worked                   there                   since.




                            2Claimant                                 quoted                     Mr.              Walters                       as          saying,                          "Are                   you             retarded?
           Are     you                going                     to          play                with                  your              pussy                   all            day?                  Go          help                 the            other
           bartenders."



                         13Ms.                  Rodriguez                                 said               that               she             was              instructed                                    at          the              start              of
           the         shift                    to          assist                       at          the              main              beach                   bar            rather                       than                 run             the
           coconut                    bar.


                                                                                                                                     12
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                          INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 14 of 42
                                                                                          RECEIVED   NYSCEF: 05/20/2019




                                                                                                               Respondents'
                                                B.          The           Hearing:                                                                                     Case


                           Respondents                                      rely               mainly                        on              the                   testimony                      of                     Mr.              Walters,
                                                                                                                                                                                          respondents'                                     record-
           although                        he           did               not              address                      the                 details                       of

           keeping                    of             time               worked                    and           pay    calculations.                                                      He          testified                             that              he
           is    an             experienced                                    manager                         of   personnel                                           at         restaurants                                   and             clubs,
           and         was            hired                   by          MRG              for            the          2016                  summer                          season                   to        supervise                              some
           of        the           staff                     at           La          Marina.                      He             had                 previously                                seen                Ms.                 Rodriguez

           serving         at                    a          club            and              thought                     her                to          be    skilled.                                Accordingly,                                     when
                                                                                                                                                                                      her."
           she     applied                             for              work               at          La       Marina,                           he              hired


                           According                                to          Mr.              Walters,                          during                              the           summer                    2016                  season                   he
           thought              Ms.                    Rodriguez's                                  performance                                        to         be          satisfactory,                                         and          had          no
           significant                                 complaints                                 about                her.                  Accordingly,                                         when               she                indicated
           an        interest                          in          working                        there                the             next                   summer                   season,                       he             agreed.                   He
           also            added                     that,               in                rehiring                       her,                    he              had             assumed                      that                  she             would
           work            there                 the              entire                     summer                   and           that                    he          would               not            have                rehired                    her
           if         he         had                 known                  that                   she            intended                                   to           work               there                    for                only             one
           weekend.


                           He         denied                       Ms.            Rodriguez's                                     accusations                                      that               he        had                 engaged                   in
           unwanted                        or           suggestive                                 behavior                            toward                          her           at         any            time.                      Thus,               he
           asserted                        that                    he          had               not            grabbed                               her,                had             not              invited                         her            for
           drinks,                    had                   not            suggested                              that                   she                 accompany                               him            on              a      trip               to
           Thailand                        and               had            not                 shared                  stories                              of   his                     girlfriends.                                     He          also
           denied                  having                          joked                     with                her              before                               the           July                  4        weekend                          about

           falling                  in    and                      out            of            love.


                           As          for                  the             events                        of           the               2017                      Memorial                     Day                      weekend,                         Mr.
                                                                                                                                                                                                                                                          27th
           Walters                    denied                       having                       refused                      to          talk                     to         Ms.          Rodriguez                              on        the
           or        referring                              to      her            as           "wifed                 up".                  In          explaining                                  the        events                      leading
           to        the         termination,                                         he         asserted                         that                  she     had                   engaged                       in          a       series                of
           actions                     that                      were            plainly                         in           violation                                      of        La         Marina                        policy                    and
           harmful                  to           its              business                          interests.                               These                      included                       failing                      to           attend

           any             one             of           several                        training                                 sessions                                before                       the       start                            of        the
           season,                    failing                        to          attend         the                    pre-shift                                 meeting                        of         servers,                         failing
           to        obtain                 a           code               number                       to        allow                     her               to    clock                       in¹5,               arriving                           late
           to        work,                 talking                         on          her             cell            phone                          and              chatting                       with             the                security
           guard              while                    the               other                  bartenders                               were                     very             busy.




                           14There                      seems                    to          be         some              conflict                                 on         this              point                    with              Mr.
           Walters'
                                           deposition                                  testimony,                                 in          which                      he          indicated                            that              the
           final              decision                             on          hiring                     was            left                    to          Mr.             Mutovic.                          (Walters                          Dep.
           24:10-19).


                                 He         indicated                                 that              this              failing                             was             a       result                   of           her            missing
           the         training                              sessions.


                                                                                                                                       13
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                      INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                        1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 15 of 42
                                                                                            RECEIVED   NYSCEF: 05/20/2019




                            Of             particular                                  concern,                                he            asserted                           that                he          had           determined
          through                          Saturday                      and                after                       the             end           of        her             shift                that               she          had            been

          mishandling                                   money                 at            the              bar              registers.                              In         seeking                      to        explain                      this
           finding,                          he          noted                    that                  beers                    sold                  at          the           beach                   area               were            priced
           somewhat                          higher                     than                 in              the              restaurant,                                  and          that                  the           prices                  were

          prominently                                   posted                     on         a          board                   behind                       the             beach             bars.                  He          testified
          that        through                                a          computer                               system                         he            had               real-time                            access                   to            the
           charges                      being                    run              up          via                  the           point-of-sale                                          system,                       and            he          noted
          that            on            a number                         of         sales                      Ms.             Rodriguez                             was            entering                         purchases                            for
          beers               at            the           lower                   restaurant                                    prices                      rather                  than              the            beach                prices.
          Based                   on          his               experience,                                         he           said,                      this                indicated                             that             she             was

          siphoning                              money                  from                the               sales                     since                 she             was         undoubtedly                                charging
          the     customers                                  the              posted                         higher                      prices                    but          entering            only                           the      lower
          prices                      in          the           system                        (a             practice                           known                    as      "short          ringing").                                          (See
                                                                                                                                                              th               14th     pages).¹6
          Resp.               Ex.                2;        see              also                  Cl.              Ex.              7     at           13             &                                                       He           further
           indicated                               that                he           had                  been                  advised                          at             some             point                  by            the            head
          bartender,                               named                Marvin                      Fernandez,                                      that             Ms.         Rodriguez                            had          suggested
           to         him              that                they                  change                        the               system                        (or            persuade                         Mr.            Walters                       to
           change                     the              system)                         so          as              to          add              a      suggested                           tip              to         the           billing.
           Finally,                           he          mentioned                                 at             one              point                     that              Ms.           Rodriguez                              had             left

          hurriedly                               at         the              end             of              her              Saturday                            shift                and              had           not           done                 the
          required                            reconciliation                                                  of              her       sales                            and            funds.                       He           seemed                    to
           suggest,                           albeit                        in           vague                          terms,                       that                when              he             went               over                these
           accounts                         they             did            not             reconcile,                                   seemingly                             confirming                             his          suspicion
           about                 her.


                        According                                  to            Mr.          Walters,                                  he          recommended                                to         Mr.          Mutovic                       that
          Ms.          Rodriguez                                  be              terminated,                                       and                that                decision                         was              implemented

           early                 in          her             Sunday                      shift.                          He         also                   speculated                           that                 Ms.           Rodriguez

          may          have                 been             motivated                                  to         steal                  even                small               amounts                      because                     she            was

          planning                           not           to           return                      to             work                 after                 the             end         of          that             weekend.




                            VI.              Post-Hearing                                         Submis_sions


                            The              parties                        were                  requested                               to           make              post-hearing                                   submissions,
           particularly                                    in           view                 of          claimant's                                    change                 of    position                                 on       her            wage
           claims.


                            In             Ms.            Rodriguez's                                        subsequent                                    submission                               she          contended                           that
           her         unpaid                      wages                 totaled                             $759.60,                           that               she          was        entitled                          to       an         award




                                                                                                                              Walters'
                            16In              a              ss               e        from                  Mr.                                               deposition                                on         which              he        was
           questioned,                                  he         testified                                  that                  he          had           discovered                              the             anomaly                    by
           doing                 a         reconciliation                                           of             sales                     data             after                 the             May             27   shift                   had
           ended                 and     Ms.                    Rodriguez                                had              left                  the           premises.                              (Walters                      Dep.              at
           77:13                 -   79:24).


                                                                                                                                          14
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                 INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                        1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 16 of 42
                                                                                            RECEIVED   NYSCEF: 05/20/2019




           of        liquidated                            damages                       as          well,                   and           that                respondent's                                      violation                             of
           the         documentation                                       requirements                                      of         sections                           195(1)                      and                 (3)          of        the
           New         York              Labor                Law              justified                           an         additional                                 award                  of          $7,600.00.                                 As
           for         her             gender                 claims,                         she            argued                    that               Mr.            Walters        had                            not              denied
                                                                                                                                                                                comments"
           making                  at          least                 two            "degrading                                     gender-based                                                                                  and            that
           these              by         themselves                              constituted                                  a        violation                            of           the            New            York                   Human
           Rights               Law.                She           further                      reiterated                               her              contention                             that                  Mr.          Walters
           had         made              additional                              objectionable                                         statements                                during                     the              summer                    of

           2016,             had              engaged                     in      grabbing                             her          without                       permission,                                    had             offended
           her        by        complimenting                                     her     looks                         and            inviting                          her           to        Thailand                            and          had
           also              violated                         statutory                               norms                    by      telling                              her,                  in         occasionally
           obnoxious                          terms,               about                      his               own           romantic                           life.                  She             further           argued
           that         Mr.             Walters                    had            been               responsible                                   for          her            termination                                   and              that,
           in     context,                           he          had            done                 so,           in          whole                     or        in          part,                   because                          he        was
           "infatuated"
                                                          with             her             and               thus,                  presumably,                                    jealous.                            In            further
           support                      of         this             contention,                                    she             argued                 that                     the        documentary                                         and
                                                                                                                                                   Walters'
           other              evidence                        demonstrated                                       that              Mr.                                                accusation                                 that                 she
                                                                                         ringing"
           had         engaged                       in          "short                                                      was           false                 and             pretextual.


                           Respondents'                                                                                 submission                               tracked                       their
                                                                       post-hearing                                                                                                                                   contentions
           from               their                   pre-hearing                                         submissions.                                        They                noted                         the               lack                  of
           corroboration                                 for      Ms.                    Rodriguez's                                   allegation                                that                Mr.              Walters                     had

           repeatedly                              harassed                        her               in          the              presence                        of           other                    staff                    members,
           including          the                           absence                      of           testimony                               or          documents                             such                  as         e-mails,
           text      messages                               and            journal                         entries¹7,                              as         well               as         the             friendly,                                 and

           arguably         flirtatious,                                                 text                   messages                           from              Ms.           Rodriguez                                 after                    the
           2016     season.           They                             also              cited                   Ms.          Rodriguez's                                  failure                         to         complain                          to
           management              despite                                       the             existence                               of              an          explicit                           non-harassment

           policy,                     and           the           absence                      of           any     harassment                                       complaint                             by             any           of           the

           approximately                                    150            La         Marina                    employees                                 over              five                years                      (a        factual
           assertion                           not           reflected                               in          the         evidentiary                                         record).                             Respondents
           offer              the             hypothesis                           that                   Ms.          Rodriguez                              invented                      these                     allegations
           after              her             termination,                                 and              that              she           was               stealing                         petty                  sums               on           her
           planned                     last               weekend                   of         work,                   thus              justifying                               her            removal                          from                the
           premises.


                           As          for          the          wage             claims,                        respondents                                  relied                   on         the            computerized
                                                                                               and                                      claimant's                                original                          --     and                        now
           record-keeping                                        system,                                        noted
           abandoned                          --          assertion                           that              she           had             been              paid               no          wages.                      As          for            the
           tip-credit                              question,                          they                 argued                   that                 claimant                        had            not                shown                that




                                  __


                           l'At              one           point                Ms.            Rodriguez                               testified                           that                she              had              kept
           some            sort               of          diary,                  but            she             never                  produced                           any           such               document                             in
           discovery.


                                                                                                                                  15
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                       INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                       1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 17 of 42
                                                                                           RECEIVED   NYSCEF: 05/20/2019




                                   "ineligible"
           she        was                                                                  for            the            tip              credit¹8,                          and        they               went              on           to          make
           a      number                     of              assertions                                 that                   are              entirely                            devoid                     of          evidentiary
           support,                   arguing                                 that                she            received                            either                         checks                     with       pay                    stubs
                                                                                                                                                                                                                  deposits.¹9
           attached                  or    pay                           statements                              in           connection                                  with            direct                                                             As
           for        the          number                          of          hours                   that              claimant                               worked,                   they             argued                   that                   she
           should                be              bound                   by         whatever                          hours                        are           reflected                          in         the           electronic
           timekeeping                                  system                      if   "such                        hours                   comport                        with            the           hours                  worked                     by
                                             situated
                                                                                   employees"
                                                                                                                              (Resp.                                                                   Memo
                                                                                                                                                                                                                                  43
           similarly                                                                                                                                  Post-Hearing                                                    at                    page),
           but       the           record                           is         bare               of          evidence                             as   to    the                    hours                 worked                   by          other
           employees.




                        ANALYSIS




                           I.          The              Wage                 Claims


                           Claimant                               currently                            pursues                          claims                       under            both               the          FLSA                and           the
           New        York              State                       Labor                  Law            for             failure                          to         pay           minimum                     wage.               She               also
           asserts                     claims                       for           violation                                of             section                      195           of          the           New           York               Labor
                                                                             respondents'
           Law        by         virtue                       of                                                               failure                          to        provide                   the             required                          wage
           notice                 at             the              time               of          hiring                        and              its              asserted                        failure                     to           provide
                                                                                                                                                                                                                                            turn.2°
           weekly                 pay              statements.                                     We           address                            each               of          these                claims                 in




                        18They                      observed                              that                Ms.             Rodriguez                               did           not            spend              more                 than
           20       percent                        of             her              work            time                  performing                                   non-tip                    work,                which                    would
           take            her              out              of          the              category                         of    workers                             potentially                                    subject                      to          a

           tip        credit.                           This                  is          a red                 herring,                              as         claimant                        never                made                such               an
           argument,                             and              instead                        relied                       on          the             asserted                        failure                     of          La        Marina
           to    comply                          with               statutory                              requirements                                          of         documentation                                    under
           section                     195              of          the              Labor                 Law.


                                Respondents                                        offered                       no           evidence                               as      to       the              documentation
           that            accompanied                                        paychecks                             or             as         to          the             procedures                            and          paperwork
           involved                         in          direct                       deposits.                                In          any             event,                  Ms.            Rodriguez                           seemed
           to       concede                        that                   she             had           received                            pay                 statements                          for             the           first
           three                weeks                   of          the              2016               season,                           but             asserted                        that             she             had
           received                         none                  thereafter,                                   when                    she           was             apparently                           being                  paid                by
           direct                 deposit.

                           20
                                 Claimant                               no          longer                    pursues                           her             claim               for            spread-of-hours
           compensation.                                          That               is          not            surprising,                                       since              the            payroll                       register
           reflects                         payment                           of          spread-of-hours                                                  compensation                                  for          all         pay
           periods                     in          which                      the           number                       of          work                 hours                  listed                  would               trigger
           such            a      payment                           under                   New            York                    law.                  (Cl.             Ex.         1).


                                                                                                                                         16
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                               INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                        1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 18 of 42
                                                                                            RECEIVED   NYSCEF: 05/20/2019




                                                                                                                                   Credit²¹
                                                A.          Minimum                          Wage:                Tip


                          Now                 that               Ms.                Rodriguez                                no                longer                          contends                          that                 La             Marina
           failed                  to         pay            her           any                wage,                   her             claims                        for             underpayment                                     of            minimum
          wage                 reduce                       to           two                  contentions.                                             First,                         she                asserts                          that                the
          payments                         that              she             received                            from              the               restaurant                                   were            premised                           on       the
           assumption                                by       MRG                 that                it         was             entitled                                 to          take               a      tip              credit,                      and
           she          contests                            that                  assumption.                                    If            she              is             correct,                         necessarily                                   she
          was           underpaid.                                 Second,                             she             asserts                          that                    for               two           of    the                   weekends
           that            she             worked                      for              La       Marina                      early                     in           the          2016                   summer                     season,                    she
                                                                                                                                                                               her.22
          worked                   longer                     hours                      than              MRG              credited                              to


                          We            start                by    briefly                          summarizing                                             how              the          payment                       system                       seemed
           to       work              at           La        Marina.                          Calculation                                      of           weekly                     payments                      was      done                         by       a
           computer                          for           which                   inputs                     were                                                           made                         a     clock-in/clock-
                                                                                                                            initially                                                          by
           out          system                     to       determine                              hours                 worked.                            With                established                               hourly                          wages
           (in          Ms.           Rodriguez's                                       case               all          but                 the             first                   week                were            paid                   at         $7.50
           an       hour,                     see            Cl.              Ex.               1),              and             documentation                                               of          hours                   worked,                      the
           system                    calculated                                    the                total                  amount                           of                                                            --
                                                                                                                                                                          hourly                       pay                                including
                                                                             --                                                                                      tips,23
           spread                   of             hours                                  plus                   credit-card                                                                       subtracted                                 tax             and
           related                      withholdings                                         and            a      sum                for            meals,                         and            thus               determined                              net
           pay,            which                     was           typically                                distributed                                      either                       by            check                 or          by         direct




                           2
                                In            addressing                                 Ms.               Rodriguez's                                      minimum-wage                                       claim,                     we          focus
           on       the            New           York                  Labor                    Law,              which                      embodies                               provisions                                equivalent
           to,          and             in           certain                        respects                            more                   favorable                               than,                   the            FLSA.

                           22
                                At            the            hearing,                           Ms.              Rodriguez                                  also                   questioned                               the           absence
                                                     28"
           of       a      "week                                   on             the           payroll                          register,                                 while                   noting                     that                  she       had
           taken               a        vacation                             over               the              July                 4      weekend.                               The            register                          seems
           consistent                                with              her               absence                        on            that              weekend,                               as         it          lists                    a
           payment                      on           July              1,           presumably                                   for              the             prior                   week's                      service
            (designated                                week                  27),         and                    then                 the              next                payment                        on          July                15
            (designated                                 week                 29),               presumably                                     for            her               work               on          the            weekend
           after                the             July               4         weekend.

                           23
                                Mr.                Walters                        and            Ms.             Rodriguez                                  noted                     that               cash               tips               were
           divided                      by           the           bartenders                                    as         part                  of          a        tip             pool               after                    giving                  20
           percent                      to           supporting                                 bar              employees.                                   As             for          credit-card                                     tips,
           according                            to      Mr.                  Walters,                            the             restaurant                                     calculated                              the               amounts
           due     to              each                   bartender                             and              paid                 that               sum               as          part               of          its            weekly
           wage            payments.                               This                  scenario                           is            consistent                                   with               the           payroll
           register.                               (C1.            Ex.              1).




                                                                                                                                          17
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                         INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                        1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 19 of 42
                                                                                            RECEIVED   NYSCEF: 05/20/2019




                                                                                                                       account.24
           deposit                     into                   the             employee's


                           Since                    Ms.               Rodriguez                              and             the            other                    bartenders                                   received                           tips,
           her           employer                             was             presumptively                                        entitled                           to          take                  a         tip            credit.                       In
           2016,                 the             minimum                        wage       in                    New             York                City      for                      restaurant                                    employees
          whose                   employer                                had           at            least                  eleven                    employees                               was                 $9.00,                      with                 a
          minimum                      cash                   wage               from                 the          employer                          of         $7.50.                        Sge            N.Y.C.R.R.                                 tit.
           12,       secs.                             146-1.2,                               146-1.3(b)                           (4)               (2016);                       N.Y.                     Labor                      Law              sec.
           652(1).25
                                     According                                         to            the         payroll                          register,                            except                        for              the            first
          week,                 when    her                       pay                 was             calculated                             at           $9.00               per              hour,                       she          was            paid
           at       a      rate               of             $7.50                   (Cl.             Ex.          1),           which                   is      consistent                                      with             MRG              taking
           the           $1.50                   tip                credit.


                           Whether                           this               calculation                                 by        MRG            is         defensible                                  turns                 on          whether
          MRG            complied                              with                  the             requirements                                    of          section                        195(1)                           of          the             New
           York                Labor                     Law               by           providing                                to               claimant                        at            the                     start                  of            her
           employment                               in              2016              and      2017                    a      notice                      of         her           gross                     wages,                     overtime
           rate,                the           amount                       of         any             tip          credit,                         and          other                  deductions                                 as          well             as
           the           date                for               pay.                  Under                  New            York                   law,           failure                        to               take                 this              step
           precludes                             the                employer                          from        claiming                             a tip                  credit.                             Sgg            N.Y.C.R.R.
           tit.             12,              secs.                    146-1.3                          (tip       credit                           available                            "if               the             employee                           has
           been            notified                             of          the               tip          credit         as                      required                        in          section                           146-2.2")                           &
           146-2.2                      (employee                               must                 be       given                   notice                   inter                   alia                 of          "her            pay             rate
                                       credit").26
           and           tip


                           With                  respect                        to            the           LS         54        notice                       form           --          the                form                used                      MRG
                                                                                                                                                                                                                                                   by
           to                                           section                             146-2.2                     --            respondents                                      proffered                                 from                their
                        satisfy
           files                 during                        discovery                               the          requisite                                 form,               dated                      April                    16,            2016,
           which                  is               mostly                            filled                      out               and               bears                   the                signature                                     of             Ms.
           Rodriguez.                               (Cl.                  Ex.               3).            She           testified,                             however,                            that                   she          was             told
           to        sign                the                 form               in            blank                and             was              never                  given                    a        copy,                    much              less
           provided                          with                   the          filled-out                                version.                            Given               that                   testimony,                                 which




                           240n               occasion,                                if            circumstances                                       required,                            payment                           was            made
           in        cash               --             for                             when                                Ms.           Rodriguez                             collected                                   her           last
                                                                      example,
           wages,                  for                 the            2017     Memorial                                    Day           weekend,                           after                    she                had           been
           terminated.                                       (Cl.             Ex.              9).

                           25
                                  For              the         following                                    year             the            minimum                        wage               was                increased                            to
           $11.00,                      the              required                              cash              wage              was              $7.50,                  and               the            maximum                          tip
           credit                  was                 $3.50.                    See                N.Y.C.R.R.                             tit.                12,          sec.                146-1.3(b)                                   (1)      (i);
           N.Y.                Labor                   Law            sec.                  652(1)               (a);              Dep't                  of          Labor,                   Wage                     Order                 summary
           -                                                                                               https://labor.ny.qov./forumdocs/wp.
                   Hospitality                                      Industry,



                            26
                                  Federal                            law             imposes                       the           same                requirement                                    for             an           employer
           to        claim                   a         tip            credit.                         Sgg           29        C.F.R.                      sec.              531.59(b).


                                                                                                                                      18
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                            INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 20 of 42
                                                                                          RECEIVED   NYSCEF: 05/20/2019




           appears                      also                 in              her               deposition,                                     we            would                        expect                      some                     form                  of
           refutation                             by          respondents.                                            None,                however,                                 has              been                  offered.                               The

           only           proffered                                 witness                            for             respondents                                      was                Mr.               Walters,                            and                 he
           never               referred                            to         this                  question,                          apparently                                     because                      paperwork                                      was
                                                                                                                                                                                                              him.27
           handled                    by          the              La         Marina                         business                          office,                            not               by                    Moreover,
           respondents                             do          not                even               attempt                    to         show                  that                they                provided                           a        notice
           form           to          Ms.          Rodriguez                                   at       the            start                   of          the               2017               summer                      season,                         when
           the          minimum                    wage                 had              changed                       from            the                prior                    year.                    See           p.          18,            n.           25,
           supra.                    Finally,                           we           note               that                  even                  if          the                filled-out                                   2016                 notice
           proffered                         by           respondents                                        had              been               provided                                 to          Ms.             Rodriguez,                                     it
           would               not          have               sufficed                              since               it          does                 not            list                  the            tip              credit                     to         be
           taken.28



                          In          sum,             we          conclude                            that             respondents                                      cannot                       justify                         the            taking
           of       a     tip            credit.


                                             B.         Number                           of         Hours               Worked


                          As           noted,                       Ms.                  Rodriguez                             asserts                            that                    the               payroll                         register
           undercounts                                  her                  hours                     for              two               of               the                nineteen                               weeks                      listed.
           Specifically,                                      she                 testified                              that                  the            listing                                for             her               first                      two
                                --                                                                                                                                                                                                             2029               --
           weeks                           3.25               hours                      for           week               19         and                  17.72                   hours                     for           week
           understate                             her              actual                       work                 hours,                    which                     totaled                            15        for               the               first
           week           and              25          for              the               second.                      Respondents                                       did               not              offer                 a         specific
           rebuttal                         to          these                       assertions,                                  but                 appear                         implicitly                                   to           rely                   on
           their               time              records,                            as             cumulated                        in             the           payroll                            register.                              Although
           hesitant                          to              reject                             that                  documentation                                                based                          solely                        on                Ms.
           Rodriguez's                              fairly                          conclusory                                testimony,                                 I        note                that             for              the               first
           of       these                  weeks                   the               register                          lists                   only                  3.25                 hours                     for           her,                 and                I
           would                expect                   that                  if             she            had         worked                           for            such                   a        short                  time                 on           her
           first                                    Mr.                 Walters                        --            whose                                            for                historical                                details                           of
                               week,                                                                                                   memory
           the          workplace                            and             Ms.               Rodriguez's                                 history                           at           La         Marina                      seems                    quite
           acute            --    would                            have                  recalled                        that                                         but                he          remained                           silent                       on
                                                                                                                                               fact,
           this            question.                                    Since                   Ms.              Rodriguez                                 does                    not               now             challenge                                    the




                          27
                                 Handing                      employees                                 a        blank               LS              54          form                is             apparently                                 not
           that           uncommon,                                whether                          through                      oversight                                   or          with            intention.                                       See,
                                Sui          Oin             Chin                   v.          East                 Market                                                                     2018                WL                                        *3-
           e.g.,                                                                                                                            Restaurant,                                                                          340016,
           4       (S.D.N.Y                       Jan.                  9,          2018).


                          28The                  notice                      is           also               defective                               in          that                it             lists                 an          erroneous
           overtime                        rate               of             $11.00.


                          29These                       two              listings                            appear                   to             refer                    to          the               last                week             of
           April                and          the              first                      week               of         May           2016,                      as           the               checks                     for           those                     two

           pay          periods                     are                 dated                   May              6     and           13,                 2016,                    respectively.                                          (C1.                  Ex.
           1).


                                                                                                                                     19
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                     INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                        1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 21 of 42
                                                                                            RECEIVED   NYSCEF: 05/20/2019




                                                                    of                      other                   listed                        hour               totals                     --          which
           accuracy                          of          any                   the                                                                                                                                              amount                    to
           388.47                        hours             --          and         respondents                                         do         not           offer                   a      specific                        rebuttal,
           I       infer                   that              her             estimates                            of              time                  are            sufficiently                                     credible                          to
           include                         the           additional                            hours                    in             calculating                             wages                        earned.


                                                  C.       Waaes               Unpaid


                               With               these                 findings                       in          place,                          we          turn               to          the               calculation                               of
           wages                    earned                 and           the           amount                     of             the              shortfall                             in          what             claimant                       was
           paid.                    In      2016,                 the          applicable                            hourly                             minimum                    wage                was           $9.00.                       With
           the           exception           of                          designated                               week      19                     --          when            MRG             paid               her           $9.00               per
           hour             --     respondents                                         paid                 her                                     $7.50                   per              hour.                   The             register
                                                                                                                          only
           reflects                          for           all           other                 weeks                    a total                           of         385.22                    compensated                                 hours.
           For           those                    hours             the            shortfall                             of             $1.50                  per          hour                totals                  $577.83.                          As
           for           the              additional                           19.03              hours                      about                  which               Ms.             Rodriguez                          testified,
           the           total                    of       unpaid                  wages                is              $171.27.


                               Ms.           Rodriguez's                               abbreviated                                         tenure                with               La          Marina                   in          2017               led
           to        a         payment                     of          $7.50               per          hour                      for             three                hours.                        (Cl.            Ex.             9).          That
           year                the           applicable                            minimum                        wage                  was             $11.00,                    and               hence              her         pay             was
           short            by               $3.50                per          hour.                 Thus                she                is          owed            an         additional                                 $10.50                    for
           her           work                on          May           27       and            28.


                               In          sum,              the            unpaid                   minimum                               wages                 for              the               two           seasons                       total
           $759.60.


                                                  D.       Liquidated                             Damages


                               Under                   current                 New          York                 law,                  a    prevailing                              plaintiff                            is          entitled
           to       a      liquidated-damages                                                    award                  of             100      percent                           of          unpaid                 wages                  unless
           her             employer                             "proves                    a      good                   faith                      basis                   for            believing                             that                   its
                                                                                                                                                                                                 law."
           underpayment                                    of          wages               was              in          compliance                                   with               the                                N.Y.                 Labor
           Law             secs.                       198(1-a),                           663(1).                           In             arguing                         for               an            award                of             these
           additional                                  damages,                      claimant                            relied                    in            part                   on           her          now-withdrawn
           contention                                   that     MRG     paid                               her                  no           wages,                     but                 she            also               noted                her
           contention                                  --    now   adopted                                  here                  --          that              MRG's                   business                        office                    gave
           her             a        blank                 LS        54         form               to             sign                  and              never                 gave               her             a      copy               of           the
           filled-in                              version,                     and          indeed                      never                     fully                completed                             that          form.                   (Cl.

           Pre-Hearing                                   Memo             at         7).


                               Respondents                                  have            the             burden                           of         proof                 on             this               question.                         See,
           e.g.,                 Rana               v.          Islam,                           F.3d                        ,         2018              WL          1659667,                         *4          (2d         Cir.              April
           6,         2018).                       They             have               offered                          no              evidence                         to            justify                       avoidance                            of
           such                an         award              based                on        failings                              in         connection                                with               the        requirements
           of            section                          195.               We            note                  that                      although                          the               restaurant                                  had            an

           apparently                                  sophisticated                                 system                       for             tracking          hours,                                 calculating                                  tax
           withholdings,                                         and          computing            wages,                                          its     business                                  office           apparently
           chose                     to            engage                    in                                                                           non-compliant                                      procedures                                       --
                                                                                    self-evidently



                                                                                                                                       20
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                    1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 22 of 42
                                                                                        RECEIVED   NYSCEF: 05/20/2019




           failing                  to          complete                       the               LS             54         form                  before                       having                      the              employee                              sign
           it,        failing                        ever            to           complete                                 the              key             portion                            of          the                 form              listing
           the        amount                    of          the          tip               credit,                               and       failing                                  to         provide                           a        copy                   of          a
           completed                      form               to         Ms.            Rodriguez.                                      Such       conduct                                     is          incompatible                                           with
           the          required                      showing                           by                respondents                                       that                    MRG              had                 "a          good                   faith
                                              believing"
           basis           for                                                         that                    it          was              paying                          the            correct                             wages                   to             Ms.
           Rodriguez.


                                           E.         The           Labor                      Law                  Se_ction                         195          Violations


                         We         have                  determined                                      that                   respondents                                        failed                          to          provide                               the
           required                      Notice                    of          Wages,                           mandated                              by              section                            195(1)                      of          the                  New
           York          Labor                   Law.               Violation                                       of        section                             195(1)                        triggers                              liquidated
           damages                  of          $50.00             per                     workday,                               up            to          a         ceiling                        of             $5,        000.00.                           N.Y.
                                                             198(1-b).3°
           Labor           Law                sec.


                         Claimant                          also            testified                                      that               after                     the            first                    three                  weeks,                          she
           received                      no      weekly                 pay    statements,                  failing          apparently          a                                                                                    coincident
           with          MRG's                  direct                 deposit          of     her     wages         at   that      time.                                                                                        Respondents
                                                                  evidence          --                              or  testimonial                                                                                              --
           have          offered                      no                                   documentary                                                                                                                                to     rebut
           that           testimony,                                 which        suffices             to     demonstrate               a                                                                                  violation                                    of
           section                  195(3),                       requiring                                    the           employer                                 to           furnish                        wage                statements
           each          pay              week.                   Non-compliance                                                  with                 this                    requirement                                       exposes                              the
           employer                       to           an           award                       of              $250.00                              "for                    each                  work                    day              that                      the
           violations                           occurred",                                 up             to             $5,000.00.                                   Labor                   Law              sec.              198(1-d).


                         The             parties                         stipulated                                       that                  Ms.              Rodriguez                                 had                worked                        at          La
           Marina                for             at          least                     49            days                    in             2016                  and               for               two                days               in              2017.
            (Stip.             at         paras.                    5-6).                   Although                               counsel                             for           Ms.              Rodriguez                              asserted
           before               the             hearing                        that                  claimant                                would                     testify                            to          having                      "worked

           approximately                              8           days                in         2016                     that               are            not            reflected                                   in    the                 payroll
           register"
                                               (Cl.           Pre-Hearing                                                Memo               at          2),                  she              did               not              so          testify,
           although                       she               made      vague                                     --           and                                                              --               reference                                to              an
                                                                                                                                       confusing
                                                                                                                              register.3¹
           omission                       of              week              28              on                 the                                                                  We             have                   no              reason                        to




                         3°The                 statute                     requires                                  notice                      at             the            time                 of          hire                  (N.Y.
           Labor           Law                sec.            195          (1)         ) ,           and                 states                      that                  "[i]f                   any              employee                           is             not
           provided                      within                    ten            business                                 days                 of          his               or          her             first                  day              of
           employment                           a      notice                     .        .         .,             he       or             she          may                  recover                          in          a     civil
           action               damages                       of          fifty                      dollars                           for             each                   work                 day              that              the
           violations                           occurred                          or            continue                               to            occur,                        but             not              to         exceed                       a
                                                                                                                                                         ."
           total           of            five               thousand                            dollars                            .        .        .                     N.Y.               Labor                      Law.              sec.
           198(1-b).


                         31For                 reasons                     noted                      above,                       we            have                  found                    the             payroll
           register                      to          be       consistent                                       with               her               testimony                                 that                  she          absented
           herself                  from               work               during                          the              July                  4,      2016                      weekend.


                                                                                                                                       21
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                     INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 23 of 42
                                                                                          RECEIVED   NYSCEF: 05/20/2019




           discredit                           the             documentation                                           of          her              work              days               on          the           register,                          and
           hence             use            51            work                 days              as         the             foundation                                 for         calculating                                   statutory
           damages                    awarded                            to       her             under                     section                       198.


                            Claimant                           worked                       51         days                 with                no          LS          54         notice.                       At         $50.00                    per
           day,             she             is            entitled                           to             an          award                       of          $2,550.00                             for             violation                          of
           section                    195(1).                       As          for          the             section                       195(3)                      violations,                                 they              occurred
           on        17          of         the                20             weeks               when                  she              worked                       for           La             Marina.                       Since                the
           statements                               were                 due            each                 week                  and              claimant                        worked                       51         days,                 that
           amounts                    to            well                  over              20          violations,                                       with               each         day                    worked                   in          the
                                                                                                                                                                              violation.3²
           absence                    of            a      pay                statement                             constituting                                        a                                                   At           $250.00
           per         violation,                                    she               is             entitled                            to             an           award                   of           $5,000.00                            under
           section                    198(1-d).


                                               F.         Total                   Damaces                         on          Wage                  Claims


                            The         foregoing                                analysis                           dictates                             that      the                   total                of           compensable
                                                                                                                                                          $9,069.20.33
           damages                    on     claimant's                                      wage                 claims                       is




                            32Although                              the               requirement                                   of          apay     statement                                          is         triggered
           each             week               when                 the           employee                             is          paid         on   a weekly                                        basis,                  the
           relevant                        section                   provides                                 for             an          award      for      "each                                    work              day             that
                                                               occurred."
           the         violation                                                                            Presumably,                                    if          the         employer                            fails               to
           provide                    a        wage                 statement,                                the             violation                                is      a         continuing                              one            and
           thus             occurs                      each                  work           day.                 In          this                  respect                    we          note               that               the
           predecessor                                  statute                        provided,                              in       significantly                                               differently                             terms,
           that             an        aggrieved                                 employee                          may              recover           "damages                                         of     one            hundred
           dollars                    for               each                  week           that                 the              violations                                occurred                         or           continue                      to
                                                                                                                                                                                                                                           ."
           occur,                  but              not             to          exceed                      twenty-five                                   hundred                  dollars                             .     .       .
                                                                                                                                                                               223rd
           2010             Sess.                   News                 of       N.Y.                 Ch.             564               (S.             8380),                                      Legislature,
           Labor              Law              -        Wage                  Theft               Prevention                                   Act              sec.           198(1-b)                          (emphasis
           added).                    See,                 e.g.,                  Rana                 v.         Islam,                       210              F.          Supp.3d                    508,                515
           (S.D.N.Y.                           2016),                         rev'd               in          part                 on          other                   ads.,                           F.3d                      ,       2018            WL
           1659667                       (2d            Cir.            April                     6,          2018).                      The              change                   in             wording                   from               "each
           week"                                                    day"
                              to           "each                                       implies                         that               the             violation                                occurs                  each            work

           day         in          the              absence                       of         the              required                              pay              statement.

                            33
                                 The               calculation                                   is:


                                                                    $759.60
                                                                    $759.60
                                                           $2,550.00
                                                           $5,000.00
                     TOTAL                                 $9,069.20


                                                                                                                                     22
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                            INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                       1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 24 of 42
                                                                                           RECEIVED   NYSCEF: 05/20/2019




                                              G.          Pre-Judgment                                       Interest


                           Claimant                              seeks                  pre-judgment                                        interest,                                which,                         under                  New           York
           law,             is          mandated                                at           an       annual                        rate                    of           nine                percent.                             CPLR                 5001,
           5004.                 See,              e.g.,                    Galeana                        v.           Lemonarass                                     on          Broadway                            Corp.,                      120          F.
          Supp.3d                      306,               321              (S.D.N.Y.                             2014).                     Such                  interest                          is          available                              under
          the         New              York               Labor                      Law          even              if          the               claimant                              is          awarded                          liquidated
          damages.                          See,                  e.g.,                  Zhen               Ming                Chen                    v.             New             Fresco                        Tortillas                           Taco
          E,               2015               WL          5710320,                              *9         (S.D.N.Y.                              Sept.                      25,             2015)                  (citing                   cases).


                           For               2016,                        the            appropriate                                       start                        date                  for              the               running                        of
           interest                          is            the                  midpoint                          of            the                    period                       between                            April                      27        and
           September                          16,                2016.                 (See           Cl.           Ex.               1).              That               midpoint                             is   July      7,   2016.
          As        for           the             2017               period,                         claimant's                               work                     was          confined                        to    May    27    and
           28,            2017,                   and              the               start                 date                can                permissibly                                       be          set      at    May     27,
           2017.             Interest                              will                continue                          to         run            until                     judicial                           confirmation                                    of
           this             Final                      Arbitral                              Award                 or           its                satisfaction,                                               whichever                               comes
           first.


                                              H.          Individual                                  Liability


                           Claimant                              asks             to         hold               each            of          the              three                  individual                                   respondents
           liable                   for                the                damages                      assessed                              on              her               wage                  claims.                           (Cl.              Pre-

          Hearing                       Memo                 at            8-10).                    Respondents                                        do             not             directly                             address                      this
           question,                          perhaps                            assuming                         that                 no              liability                            will                    be           found,                  thus

          mooting                      the              issue.


                           Individual,                                     as           distinguished                                        from                      corporate,                               liability                              turns
           on       whether                       the              individual                               is           an         "employer".                                      The             New           York                 Labor               Law
           definition                              includes                             "any            person                        .       .         .   employing                                    any             individual                             in

           any        occupation,                                               industry,                           trade,                              business                               or           service                               or        any
                                                                                                                  employer."
           individual                              .         .      .       acting                    as                                                         N.Y.               Labor                  Law                sec.            190(3).
           Under                 the              FLSA,                    which                  contains                            a       similar                              definition,                                    the              courts
           follow                   a         general                             four-factor                                   test,                        which                     looks                    to            whether                       the
           individual                              "(1)                 had             the           power                    to         hire                   and            fire                the              employees;                                (2)
           supervised                             and              controlled                               employee                          work                     schedules                           or            conditions                             of
           employment;                                  (3)             determined                               the            rate                   and             method                   of         payment;                           and              (4)
                                                                                              records."
          maintained                              employment                                                                        Herman                        v.         RSR             Soc.              Servs.                     Ltd.,             172
           F.3d             132,                   139                  (2d            Cir.                1999).                         Although                              the                 New              York                 Court                 of
          Appeals                      has              not               determined                              whether                          the                 same             criteria                              govern                   under
           the        Labor                   Law,                 see               Irizarry                      v.          Catsimitidis,                                             722             F.23d                   99,          117              (2d
           Cir.            2013),                       courts                        generally                               have                so             assumed.                           See,                 e.g.,                Sai           Qin
           Chen,                 2018              WL             340016                  at           *4;               Rosas                    v.             Alice's                       Tea             Cup               LLC,              127          F.
           Supp.3d                     4,         13             (S.D.N.Y.                           2015)               (citing                        Sethi                  v.        Narod,                        974           F.       Supp.2d
           162,            188               (S.D.N.Y.                               2013)).


                           The              listed                        factors                      are               not              exclusive,                                   and               the             claimant                        need
           not            satisfy                         all               to           demonstrate                                      employer                              status.                             E.g.,                  Zhena                v.



                                                                                                                                     23
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                 INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                    1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 25 of 42
                                                                                        RECEIVED   NYSCEF: 05/20/2019




           Liberty                  Apparel                              Co.,                  355            F.3d                   61,            717-72                          (2d          Cir.                  2003);                         Sai            Qin
           Chen,                2018               WL           340016                         at          *4.             Moreover,                                  although                             to          be          an           employer
           the        individual                                         "must                       possess                           control                               over                a          company's                                   actual
            'operations'
                                                         in          a        manner                      that              relates                            to        a      plaintiff's                                      employment",
           Irrizary,                          722               F.3d                 at             109,             he              need                 not              be         shown                     to          have              actually
           exercised                              that                   power.                            See                 id.                at                108.               Thus,                          "an                individual
                                                                                                                                                                                    decisions'
           defendant                         who                .        .      .         'made                    major                   corporate                                                                             but             'did                not
                                                                                                                                                   operations'"
           have     day-to-day                                        control                            of          specific                                                                                   can              be          deemed                    an
           employer         because                                          "the              defendant's                                     responsibilities,                                                       which                    included
           determining                              employee                              salaries,                              constituted                                        "'operational                                      control                         of
                                                                                                                                                                                                                                  functions.'"
           significant                                  aspects                           of          the             corporation's                                               day            to             day
           Id.          (quoting                            Dole                v.             Elliott                         Travel                          &       Tours,                    Inc.,                      942              F.2d              962,
                        (6"
           966                      Cir.                    1991)                   (emphasis                             in          original)).


                           Judged             by                         these                       criteria,                                 the                   individual                                   respondents                                        are
           properly                      deemed                          to          be             Ms.             Rodriguez's                                        employers.                                    Mr.           Walters                          had
                                                                                                                                                                                                    servers'
           the      power                    to          hire                 and              fire",                      he         controlled                                     the                                                 schedules,
           and         he         also                  directed                            where                    they                 were                  to         be          assigned                             or           reassigned
           during                 their                       shifts.                           Moreover,                                 by             his            own               testimony,                                    he         closely
           supervised                              their                     performance                                       throughout                                    their                  shifts                        and           directed
           changes                      in              operations                                      on           the                  spot                  as            needed.                           These                     roles                     are
           sufficient                             to          identify                              him             as         claimant's                                     employer.                               See,               e.g.,                 Wang
           v.        LW         Rest.                   Inc.,                   81             F.         Supp.3d                          241,                 254-55                        (E.D.N.Y.                                2015).


                           As       for                 Messrs.                           Rosen                     and              Tenenbaum,                                     each              individually                                           owned
           approximately                                        26           percent                          of         MRG               and             were                 two            of        the       three                            members
           of     the             Board                       or             Directors.                                    (Stip.                        at           paras.                     8-9).                     Mr.               Tenenbaum
           also            served                      as           general                          counsel                         to        MRG.                    (Id.              at          para.                   10).               As           Board
           members,                       they                  had                 the              authority                                 to             hire                managers                             (including                                   Mr.
           Walters),                          to            fire                them                  and             any                 other                     employees,                                  and         to    set                        their
           pay.             (L1.              at              paras.                       13-15;                      Rosen                        Dep.                 24:9-11).                                   The           Board                     would

           typically                         meet                   weekly                     or         twice                     weekly          during                                 the          summer                         season,                       and
           was       responsible                                       for                 significant                                    financial                                      decisions,                                     as         well                as
           more            mundane                          restaurant                                    questions,                                     such                as        "the                proper                       way             to           set

           up     a   venue,         layout,            floor        plan,                                                                        to            glassware,                                   to            products                                [the
           restaurant              was]       carrying,              to                                                              different                                    cocktails,                             changing                                    the
           menu."
                          (Walters           Dep.        104:18-105:15).                                                                                            This              close                     attention                               to           the
           details                  of             running                           the              restaurant                                    and               their                control                          of          managerial




                           "At               one            point                    Mr.               Walters                            suggested                               that                he          was              empowered

           only            to       recommended                                           firing                     decisions                                  to            the           Director                              of
           Operations,                                  Mr.           Mutovic,                                but              he          plainly                            decided                       to         hire                  Ms.
           Rodriguez,                              and               the          recording                                    of          claimant's                                   last                conversation                                       with
           Mr.         Mutovic,                             when                she      collected                                         her                final                  wages                  after                      her
           termination,                                     seems                    to             indicate                          that                 Mr.                Walters                       was             free                 to          act
           on        his          own              in           the             termination                                         decision                            and             that                he         did               so,            merely
           informing                          the               Operations                                    Director                              of          his               decision.                                (Cl.              Ex.          12).


                                                                                                                                          24
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                                    INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                        1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 26 of 42
                                                                                            RECEIVED   NYSCEF: 05/20/2019




           employees                          and,                 potentially,                                           of          non-management                                                        employees                                         suffice                    to
           deem            them               employers                                  as          well.




                           II.            Gender                           Discrimination


                           Claimant's                                      remaining                                 claim                      is             for                 gender                         discrimination,                                                        in
           violation                          of             the            New      York                       City                      Human                     Rights                       Law,                which        is                                embodied
           in         section                       8-107(1)                             (a)          of          the                     Administrative                                                     Code.                        In              substance,
           Ms.           Rodriguez                                 asserts                           that                  she                 was                  subjected                                    over                    a           significant
           portion                      of          her                 work                  time               with                     La             Marina                           to            a         series                           of               sexually
           suggestive                               and                    unwelcome                                 remarks                               and                     physical                                    contacts                                   by          her
           supervisor,                                  Mr.             Walters,                           and              that                    her              rejection                                   of            these                      approaches
           and            contacts,                                     as             well                 as                  his                  knowledge                                      of                her                     ties                        to          her
           boyfriend,                               culminated                                       in           his                  arranging                                        for                 her                 termination.                                            As
           noted,                 he           denies                           all            of         these                       accusations.


                           We          start                      by            noting                    that                      the             City's                             Human                 Rights                            Law                  does              not

           strictly                          parallel                               either                        federal                                 or              state                     law.                        Under                          the              Local
           Civil                 Rights                           Restoration                                     Act                     of             2005,                         N.Y.C.                         Local                          L.               No.             85,
           courts                  must                  undertake                                   an           independent                                                 assessment                                        of             the                  evidence
           based                 on          the              more                    liberal                        standards                                       embodied                                in                that                statute.                              In
           relevant                           part                       the                   statute                                states                                  that                  it                    is              an                    "unlawful
                                                                       practice"
           discriminatory                                                                                      "[f]or                          an         employer                                  .        .        .        because                               of         the           .
           .     . gender                           .         .        .        of     any                person                           .         .         .        to             discharge                                    from                  employment
           such           person                        or          to           discriminate                                             against                             such     person                                       in         compensation
                                                                                                                                                                                employment."
           or       in       terms,                      conditions                                   or         privileges                                          of                                                                       N.Y.C.                       Admin.
           Code             sec.                  8-107(1)                             (a).               As          summarized                                              by          the                Second                            Circuit,                               the
           term         "discriminate                                                  against                        .         .     .        in          terms,                         conditions                                          or          privileges
                      employment"
           of                                                           encompasses                                        any     action                                          that            "forc[es]                                              a          targeted
                                                                                                                                                                                               conduct'
           employee                          to          suffer                          'unwanted                            gender-based                                                                                                .          .          .     even               if
           the           harassing                                conduct                           does                  not              rise                    to           the             level                          of         being                           'severe
                         pervasive.'"
           and                                                                  Mihalik                         v.              Credit                             Agricole                              Cheuvreux                                        North                   Am.,
           Inc.,                 715          F.3d                 102,                 110            (2d            Cir.                     2013)           (quoting                                      Williams                                    v.       New             York
                                                                                                                                                                                                                                                               (1"t
           City            Housing                            Auth.,                          61          A.D.3d                          62,              872     N.Y.S.2d                                               27,                 38                                Dep't
           2009)).                      Thus,                  "'liability                                          is      normally                                                   determined                                        simply                            by         the
                                                                                                                treatment.'
           existence                          of         differential                                                                                                     .        .      .    The               plaintiff                                      need              only
           demonstrate                                   'by               a          preponderance                                             of          the                 evidence                                  that                  she     has                       been
                                                                                                                                                                                                                                              gender,'"
           treated                     less               well                   than               other                   employees                                     because                            of            her                                                        id.

            (quoting                     Williams,                                     872          N.Y.S.2d                               at            39),                  and             "the                   challenged                                          conduct
           need      not                 even                     be            'tangible                             (like                     hiring                             or          firing)'".                           Id.                              (quoting
                                                                                                                                                                                                                          pervasiveness"
           Williams,                              872             N.Y.S.2d                           at          40).                     The             "severity                                     and                                                                              of
           the           conduct                        is             relevant                        only                     to             the          amount                             of           damages.                                 Id.                  (citing
           Williams,                              872             N.Y.S.2d                            at    38).


                           Ms.                Rodriguez                                   asserts                               that                      she                  was               subjected                                         to                unwanted
           verbal                     flirtatiousness                                                                Mr.                  Walters                                                                                at            least                    a   one-
                                                                                                      by                                                                        (including
           time            expression                                      of          love,                repeated                                     statements                                     of            admiration                                          for         her



                                                                                                                                               25
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                  INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 27 of 42
                                                                                          RECEIVED   NYSCEF: 05/20/2019




           appearance,                                    invitations                                   to          off-site                             drinks                           and           an           overseas                                    trip,
           comments                        about                       his              romantic                            life                 and                  other                      women),                              as           well                      as
           offensive                         grabbing                              of          her             waist,                      an            insulting                                 and                 obscene                              tirade
           the             day             before                         her             termination                                         and,                     finally,                                the                 termination
           itself,                    purportedly                                        undertaken                                   in             a          fit                  of           jealousy.                                   If                 these
           allegations                        were                            borne                  out              by            the              evidence,                                    plainly                              they                   would
           constitute                             violations                                  of          the             City                Human                    Rights                       Law.


                           In         a         case                 involving                           purely                      the             credibility                                        of             two              interested
           parties,                        we              look               to          indicia                          of         credibility.                                                The              first                      and                     most

           troubling                            sign              in          this             case                 starts                    with                Ms.                 Rodriguez's                                      assertion,
           found                 in        her               Statement                              of             Claim,                     that                MRG                 paid                  her              no             wages                          and
           that             she             was                 reliant                        purely                      on         tips.                       This                     version                           was                  somewhat
           modified                        in             her           pre-hearing                                   memoranda,                                      in             which                   she                 claimed                              that
           for            most             of             her           work       weeks                            she             was             paid                    nothing                       by             her                employer.
           Both            versions                             proved                   to          have                 been                false,                        and     we                   are             left                     to             infer
           that     she                    invented                             these                    claims                      for             the                   purpose                          of       inflating                                             her
           damages.35
                                                This              blatant                    dishonesty                                    is,          by                 itself,                          sufficient                                      to             put
           in        substantial                                     doubt               her      version                                of          events                           insofar                          as          her                 account
           is         designed                             to          demonstrate                                    the              viability                                      of           her                 discrimination
           claim.


                                Some                 of         her            testimony                             on            discrete                                issues                      adds                 further                              doubt
           as        to         her         reliability.                                       Thus,                   for            example,                                  on         cross-examination                                                               she
                                                                                                                                                                                                                                  "bae"
           was             questioned                                    about                     her                use                of              the                     expression                                                                      in               a
           communication                                        to        Mr.            Walters.                            She              responded                                    that               she                did              not                 know
           what            the            term               meant,                     even                  as      she            was             pressed                              on       the             fact                    that                  it          is
           a      recognized                              expression                               of          affection.                                Again,                           her          claim                     of         ignorance




                                                          ____

                           35
                                 Theoretically,                                           it             is         possible                             that                   Ms.             Rodriguez

           accurately                                advised                       her             attorney                          otherwise                                    and             counsel
           misunderstood                                        what               she             was      saying,                                but                the             record                      is             bare                  of             any
           suggestion                                that              this              was              the              case,                   and            we              have                 no         reason                          to
           suspect                    that                  able               counsel                         would                 have                 misapprehended                                                    such                  a
           crucial                    fact,                     and            would                    have               persisted                                  in          that                 error                     without
           correction                         by     Ms.                       Rodriguez                              at           some              point.                           It          is          also                    conceivable
           that            Ms.             Rodriguez                               actually                          believed,                                 albeit                           incorrectly,                                           that
           she            had         not                 been               paid,                 but             this              surmise                               is         both               unsupported                                             by
           the            record                     and        wildly                         implausible                                    in any                            event.                   She                is          an
           experienced                                    restaurant/nightclub                                                            employee                                and             her             background                                          in          a

           variety                    of             self-described                                            endeavors                             is               inconsistent                                       with                     her

           remaining                            in          ignorance                              of          the           amount                       of               her             pay           or            its              total
           absence.                        To             the          contrary,                               she            seems                  to               have                 been               quite                     focused                              on
           it.


                                                                                                                                    26
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                     INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                  1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 28 of 42
                                                                                      RECEIVED   NYSCEF: 05/20/2019




                                                           incredible.36
          was          entirely                                                                                   Also                        lacking                             in             credibility                                            is              her

          testimony                         that,                   as         a         result                       of          her            termination                                        (which                          was                not              her
          first                 experience                             of          this               kind)                 37,          she           was                so          emotionally                                          distraught
          that              she            was             unable                          to          function                                 at           all                    in     any                   work                       or              social

          setting                  until                  the              following                            November,                                 could                      not     face                     going                       outdoors
          for      many                      months,                           and                was                 rendered                                so               impecunious                                             (despite                                a
          scheduled                        work                offer                   for            the             summer)                         that                 she              lost                her             boyfriend                                 as
          a       result.                      It               also                   bears                     mention                              that,                          despite                           her                   purported
          indisposition,                                        she                stated                       that                   she             continued                                     to         entertain                                     3,000
           followers                         on            Instagram                                  in              the                face                 of               all                  of          these                        travails.
          Finally,                     we           note               her               admission                                that                when                    she              sought                      to              be          rehired
           for         the             2017                 summer                           season                        she                 intended                                to            stay        only                                for                the
          Memorial                     Day    weekend                               because                           it          offered                          the               most              lucrative                                     pay,               but
          was         fully              aware      that                                 La       Marina                          understood                                      that                   she          was                  committing
           for         the           entire                         season.                        Such                    willingness                                         to           deceive                             for               monetary
          gain             is       itself                      a      red               flag               on             truthfulness.


                           All         of           that                   said,                 there                      remains                          the               question                               of            whether                             she
          has         demonstrated                                     by          a       preponderance                                             of         the                 evidence                           some                     or          all           of
          the         misconduct                               that                she           claims                         was            inflicted                                  on         her          by            Mr.               Walters.
           I     am        satisfied                            that                she            has                not              met            her                 burden.


                           Claimant                       paints                       a       picture                           of       Mr.             Walters                           as            obsessed                              with               her,
          to         the           point                   of            firing                       her                  for                having                 apparently                                        mentioned                                        her
          boyfriend                          on           her              Internet                             posts,                          but             this       seems                                 implausible.                                             Of
          particular                          note,                    after                   Ms.          Rodriguez                                 had             spent                     the             summer                          season                    at
          La      Marina,                    she               departed                          in         September                                 2016,                       and           did             not             return                        until

          May   27,      2017.                            In         all            that             intervening                                          time,                      however,                          the                 only               noted
          communications                                        that               she            seemed         to                           have            had              with                  Mr.          Walters                              were               an

          affectionate-seeming                                                     inquiry                                 to           him           as             to           whether                        she                  could                   bring
          a      friend                      to                La            Marina                         for                   free                    drinks,                               and              her                       misleading

                                           ____

                           36"Bae"
                                                     is          described                                 as          "a         slang                      term                    of         endearment

          primarily                         used                among                    youth                   in             North                 America.                                 It          came                 into
          widespread                          use               around                         2013              and                  2014             through                              social                    media                          and           hip-

           hop        and           R&B             lyrics.                         It           usually                              refers                    to            a        person's                            romantic
          partner,                     especially                                   a          boyfriend                                 or       girlfriend                                         .      .     .        .          It       was                 a
                                                                                                                                                                                                                                           Year."
           runner-up                     for      the                       Oxford                     Dictionaries                                             2014                   Word                of         the
          Wikipedia,                          https://en.wikipedia.orq./wiki/Bae                                                                                                                     (word).




                           37Ms.             Rodriguez                                 testified                                 that,                    some                 years                      before,                           she              had
           been            fired              by           a        club                  at         which                       she            had             worked                         as          a     waitress
           because                  one             of          her            tables                       had              successfully                                              protested                                a          credit
           card            charge                   of approximately                                                       $20,000.00.                                        She              indicated                                   that                   the
           dispute                  was         triggered            by                                the                 absence                         of             a         signature                              of              the
           cardholder                         on     the     credit                                     card                     slip.


                                                                                                                                       27
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                       INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                         1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 29 of 42
                                                                                             RECEIVED   NYSCEF: 05/20/2019




           confirmation                                          to          him          that             she            wanted                     to         return                    for           the              2017            season.
           There                  is          no            indication                              that             he          was     attempting                                       to          reach                   out        to          her,
                                                                                                                                   her.38
          much                less                          seeking                         to           pursue                                    This                                absence                           of           evidence
                                                                                                                                          Walters'
           undercuts                                the                narrative                           about                  Mr.                                                  extreme                       focus                    on         Ms.
           Rodriguez,                                  and             it          also           makes                  less             plausible                              her           account                        that            on         her
           return                      to           La           Marina                    in    May                2017             Mr.              Walters                        immediately                                    undertook
           aggressive                                  measures                           against                    her,         culminating                                         with     her                   termination,
           all          in             a      fit                of          uncontrolled                                  jealousy.


                             As             for             Ms.              Rodriguez's                                 report                  that                    during                  the           2016                 season                  he
           frequently                                    grabbed                       her             and          did              so         in             the          presence                          of          other                    staff
          members,                            we             are              faced                with              the             previously                                  described                           doubts                        about
           her          general                              credibility.                                    Moreover,                       her                     dark               version                      of             events                  is
           undermined                                  to          a        degree                by         the           alacrity                            with              she            sought                   to          return                 to
           La       Marina                             in     May                    2017,                particularly                                         in          view             of          the               plethora                          of
           other                  work                   opportunities                                     that        she                     described                             as         being                available                              to
           her.39


                                                                                                                                                                Walters'
                             Ms.                   Rodriguez                                 also                  cites                   Mr.                                                        comments                           to              her

           complimenting                                              her            on          her            appearance                                or mentioning                                       his               experience
           with     women,                                   and             we        assume                     that             such               banter        is                      commonplace                                  in          this
           type              of             work                 setting,                          but            again                   we         are              left              with                doubts                    based                 on
          Ms.            Rodriguez's                                               credibility                                   issues,                             as          well                  as           the                relative
           triviality                                       of              this            claimed                            conduct.                              See,               e.g.,                     Williams,                                872
           N.Y.S.2d                               at             41.         Simply                          stated,                       we              are                not          persuaded                                  that               Ms.
           Rodriguez                                   has             proven                     that               Mr.             Walters                              engaged                      in          verbalization

           during                      the                  2016               season                    that              amounted                             to           a      violation                             of          the            City
           Human                  Rights                         Law.                See,               e.g.,                  Russo                 v.             Presbyterian                                   Hosp.,                     972           F.
           Supp.2d                                429,                      450-51                       (E.D.N.Y.                              2013)                     ("Isolated                               incidents                                of
           unwelcome                               verbal                      and          physical                       conduct                        have     been                         found               to          constitute
                                                                                                                                                           inconveniences'
           the       type                    of             'petty                   slights                      and           trivial                                                                                  that            are             not




                             38
                                   Mr.                 Walters                        testified                           that             he             followed                         her              and          other
           employees                                on           the                                                but            did           so                                                                             the           off-
                                                                                   Internet,                                                                    passively                             during
           season                      to           catch                     up       on         their                  activities                               and     future                             availability
           for          La             Marina.

                             39
                                   We             note                 also               that             claimant                        offered                            only              her           own             testimony
           and,              when                   asked                     why          she            had            not          proffered                                the             testimony                          of    any                 of
           the          asserted                                 witnesses,                               she            responded                              unconvincingly                                        that               she             had
           not          known                       that                    she        needed                     corroboration.                                     Although                               we        are              aware                of
           the          potential                                   difficulty                               in          obtaining                              witness                        cooperation,
           particularly                                          if       the              witnesses                          remain                       in             the          employ                  of             the
           respondents,                                          claimant                         offered                       no         indication                                  that             any           effort                       had
           been              made                   to           procure                         such             cooperation,                                       a       possibility                                 that            counsel

           presumably                                    had            explored                          with             her             client.




                                                                                                                                     28
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                   INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                    1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 30 of 42
                                                                                        RECEIVED   NYSCEF: 05/20/2019




           actionable                                   even                     under                         the               more                      liberal                          standard                                  of                the
           NYCHL.")                     (citing                         &      quoting                        inter               alia               Magnoni                     v.         Smith                  &        Laquerciac
           LLP,            701            F.    Supp.2d                                497,                  505-06                    (S.D.N.Y.                         2010)).


                           The       remaining                                  question                            concerns                         the          events                   of      May                27-28,                    2017.
           Here,                too,      we                    find                  that               Ms.              Rodriguez                           has             not           demonstrated                                      by               a
           preponderance                                       of              the              evidence                         that                 she            was              subjected                               to           gender
           discrimination.                                               The           account                        by         Mr.             Walters                      as           to          his              reasons                         for

           triggering                              the               termination                                      of          claimant's                                  employment                                 involved                              a
           congeries                             of           asserted                            failings                          on          her          part,                    including                             failure                       to
           appear                 for            a                                                                                                                   failure                   to                attend                    a      pre-
                                                         mandatory                                training                          session,
           shift                meeting                    on     either                                 day,               arriving                          late               for              work,                     failure                       to
           clock                 in             (resulting                                      from                  her          failure                              to            attend                          the             earlier
           sessions),                              ringing                            up          incorrect                              low           prices                       for            a         number                        of           her
           orders                       (suggesting                                          that                     she                may               have                  been                    pocketing                                      the
           difference),                                      texting                       on       her              phone               during                    a      busy              part            of     the                     shift,
           chatting                      with                  a security                                guard                during                   that               very              busy                 time              as           other
                                                                                                                               customers'
           bartenders                           strained                              to        meet                the                                                 demands,                        and         leaving                             the
           premises                           prematurely                                         without                           having                        done                  her                  required                             cash
           reconciliation."



                           Although                             not                  free                    from                                          this               scenario                             --             that                  Mr.
                                                                                                                             doubt,
           Walters                     was         motivated                       solely                             by         his            assessment                              (accurate                            or          not)             of
           claimant's                                job                performance                                    --           is           somewhat                           more            plausible                                     than
                                                                                                                                                                                                abuser.4¹
           claimant's                              alternative                                      version                         of           a         love-sick                                                                  In          this




                           ®                                                                                                                                                                    Walters'
                                Of           possible                            significance                                     in     assessing                               Mr.
           assertion                          that                 claimant                          arrived                        late      and                      left               early                  on       May              27,
           2017            is          Cl.            Ex.                9,          the          sheet                   listing                      her             last               payment                       from               La
           Marina,                     which                   was             apparently                                 for            that              day.               The           sheet                  specifies
           that            she           was                 being               paid                   for           three                hours                  for          the              day      (incorrectly
           listed                 as          May              29),                  and          she               never                challenged                            the              accuracy            of                          that
           calculation                                  of         her               hours                   for          her            last              weekend.                         Indeed,                         she            was
           quite                specific                           in           testifying                                that             the             only               recorded                           hours                 that
           she        was              contesting                                 at       the                 hearing                     were              those                    listed                     for           her              first
           two        work               weeks                      in          2016.                   If       in    fact                     she           worked              only                       three                 hours                  on
                      27          --                                                        a                                                          on         the          Memorial                                            weekend
           May                             concededly                                             very                busy     day                                                                                 Day
           --       that               would      suggest                                       that                she    was     not                        present                       for              a     considerable
           part            of          her              scheduled                               shift.


                                                                                                    Walters'
                                 In          attacking                               Mr.                                               account,                         Ms.            Rodriguez                             not·es
           that            sales                 records                             for       May                  27       indicate                         that               she            was              not           the        only
           bartender                          to             ring               up          some               prices                    that              were               lower                than                 the           posted
           beach-section                                        prices.                          (Cl.               Post-Hearing                                  Memo                at        3-4).                   By         her
           account,                      she                 may              have              done                so    in     five                       transactions                                     but            the             sales
           records                     reflect                           ten           additional                                underpriced                                  sales,                   presumably                                 by
           some            other                   of          the              many              bartenders                               on          staff.                    While                 that     might


                                                                                                                                    29
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                          INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                     1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 31 of 42
                                                                                         RECEIVED   NYSCEF: 05/20/2019




           regard                 we       note             that              Ms.             Rodriguez                                intended                      to            work                   at          La        Marina                       for

          only              three                days,                 to          pick               up           some                  quick                  pay,                  and                 therefore                                   could
          well             have            been                less           motivated                             to            comply                   with                 work                     requirements,                                            as


          ____

           support                  an          inference                              that           Mr.               Walters                       was             targeting                                    her,                   he          may
           have            been               justified                           in       doing                   so             because                      of       the     balance                                         of          her
           questionable                                behavior                          that        day                      (including                              an             early                      departure                                  and

           failing                  to          do         a     cash                  reconciliation).                                               Moreover,                                     the               fact                that
           others                  may     have                  also                  been           manipulating                                         pricing                           may                 simply          suggest
           a      more             widespread                              problem                    of   bartender                                       misconduct                                      or        ineptitude.


                           Ms.            Rodriguez                          also                  suggests                            that           if            Mr.              Walters                            was               aware                   of
           such             improper                       pricing,                           he      would                       (or           should)                         have                     spoken                      to             her           at
           the        time                instead                     of          arranging                             for              her          firing.                             In             fact,                 Mr.
           Walters                  was              unclear                      as          to       when                  he          became                     aware                      of          the               mis-

           pricing.                      At          one         point                   he          seemed                       to          say          that                 he             was               able                to
           monitor                      cash            register                         transactions                                         in      real                    time                  but               later                    said
           that            he       had               confirmed                          his              suspicions                            only                  after                         the               shift                 was
           ended,                  Ms.          Rodriguez                              had           departed                            without                      doing         the                               required
           reconciliation,                                        and             he          had           checked                           her          cash           receipts.


                           Claimant                        further                       asserts                        in             testimony                              that                  in           her            experience
           other              employees                          had              arrived                        late                  or     texted                          on          the              job                without

           being              fired.                    She           offered                        no          specific                           testimony,                                      however,
           indicating                           that              employees                               who           were                  guilty                     of          such                  an           extensive
           list       of            misdeeds                          as          Mr.              Walters                        had           leveled                         at             her               were
           tolerated.


                           Ms.            Rodriguez                          also                  notes                that                  although                          Mr.                 Walters                          testified
           that             the           senior                 bartender,                                 Mr.              Fernandez,                                  had              alerted                             him              to          the
           suspicion                          that             Ms.           Rodriguez                             was                 seeking                      to             inflate                            her

           compensation,                                   respondents                                    did           not              call              Mr.                Fernandez                                 as           a

           corroborating                                   witness.                           There                was                 also           some                    question                                about                 Mr.
           Walters'
                                          claim                that               he          had           only                  recommended                                      firing                        Ms.            Rodriguez,
           with             the           ultimate                         decision                         made                  by          Mr.          Mutovic.                                 That                seems
           questionable,                                   Ms.             Rodriguez                             suggests,                            because                             when                   she            came                  to
           the         office                    to        collect                       her              last               pay,               Mr.             Mutovic                             told                her               that               he
           did         not              know            the           details                        of          what                  had          occurred                              and              had                nothing                        bad
           to        say           about                her            (a         conversation                                         captured                          on          a      recording                               played
           at        the           hearing).                           (Cl.              Ex.              12).               It          is         possible                              that      Mr.                         Walters
           sought                  to         downplay        his                             ultimate                            responsibility                                               for               the
           termination                           --    though                            his              central                     role                 is            not              disputed                              --          but              it
           is        also               plausible                          that               during                    Mr.              Mutovic's                                 last                  encounter                                  with
           claimant,                       he     deliberately                                            downplayed                                his             knowledge                                    of           the              reasons
           for         Ms.              Rodriguez's                               termination                                     in          an      understandable                                                    desire                        to
           defuse                  what               could                only               be          described                             as         a        very                  awkward                             encounter
           with             her.


                                                                                                                                  30
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                       1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 32 of 42
                                                                                           RECEIVED   NYSCEF: 05/20/2019




           she          was            planning                                  to          absent                       herself                        within                       days.                  We        also                    observe
           that          when             questioned                                         about                  the              termination                                 of         other               employees,                                     Mr.
          Walters                      cited                      a        number                       of        servers                         and              others                     (both             men    and                           women)
           whom            he               had                   terminated                                      for                misconduct                                 or            failings                             that                   were

           generally                             within                          the                range                      of           shortcomings                                      that                he           noted                      with
           respect                     to          Ms.                Rodriguez.


                          In            sum,                      we             conclude                               that                claimant's                                 gender-discrimination
           claim               fails                      on          the             merits.




                          III.                Entitlement                                          to         Attorney's                                Fees


                          In           the                Demand                      for               Arbitration,                                    Ms.               Rodriguez                           sought                      an          award
           of          attorney's                                      fees                  premised                                on           her              assumption                                 that                  she               would
           prevail                     on         all                 of         her              claims.                       For            reasons                         noted,                   she           has               prevailed
           only           on           a         portion                          of              her          wage                  claims,                        but            that                is       a   victory                               that
           justifies                             deeming                          her               a         "prevailing                                  party".                            N.Y.              Labor                     Law             sec.
           663(1).                     S_ee,                 e.g.,                    Imbeault                      v.                Rick's                       Cabaret                     Int'l                  Inc.,                    2009              WL
                                                                                                                                                                                                                                                               "R"
           2482134,                         *1            (S.D.N.Y.                               Aug.              13,              2009).                   See              also            McGrath                        v.          Tovs

           Us,      Inc.,                             3        N.Y.3d                         421,                  788              N.Y.S.2d                             281             (2004)                (plaintiff                                     who
           achieves                         only                  partial                           success                          may           be          awarded                         fees             under                     New             York

           City             Human                         Rights                            Law)             (citing                         Farrar                       v.            Hobby,                       506                U.S.                   103
            (1992)).                             We               therefore                                    award                        her                attorney's                                     fees                      for              work
           attributable                                      to            her          successful                                   claims.                        N.Y.              Labor                  Law        secs.                        198(1-

           a),           (1-b)                    &            (1-d);                       id.              sec.                   663(1).                        See,               e.g.,                  Galeana,                               120          F.
           Supp.3d                     at             323              (awarding                              fees                  under                section                        198(1-a)).




                          IV.               The              Attorney                              Fee            Award


                          Ms.               Rodriguez                                 seeks                   a         fee           award                   of          $42,765.63.                                  (Schulman                               May
           11,          2018                Letter                         at         4).           That                 figure                    reflects                           129.3                  hours                 of          work              by
           two          attorneys                                  billing                              at         an           hourly                     rate                  of           $450.00                       and                 400.00,
           respectively,                                          and      three                         paralegals                               each               billed                    at           $125.00,                          with             the
           resultant                             initial                          lodestar                               then               reduced                        by          15           percent                        to          account
           for         time                spent                      on      losing
                                                                           5-7).42
                                                                                                             claims.                        (4             at          2-4;               Schulman                       May                  11,         2018
           Decl.               at           paras.


                                                 A.            Legal                   Standards


                          Claimant                                prevailed                                  on          some               of          her            claims                       under               the               New             York




                          42Counsel                                arrived                          at            the               129.3               hour               total                by            subtracting
           52.3           hours                       that                 either                       were               spent                  exclusively                                  on            losing                     claims                   or
           represented                                    time                  entries                        that                  were           not       properly                                  compensable.                                       (
           Schulman                         May                11,              2018               letter                       at          2).


                                                                                                                                          31
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                                         INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                          1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 33 of 42
                                                                                              RECEIVED   NYSCEF: 05/20/2019




           Labor                   Law.                  Like                     the                 FLSA,                   the            Labor                           Law              provides                                 that                     prevailing
                                                                                                                                        "reasonable"
          plaintiffs                                     are            to             be             awarded                                                                                 fees                  as        well                     as          costs.                        29
                                                                                                                                                                                                                                                                    663(1)."
          U.S.C.                       §       216(b)43;                                N.Y.                   Labor                     Law                §§            198(1)                     &         (l-a);                       id.                 §
           Sgg,              e.g.,                       Torres                         v.             Gristede's                                      Operatina                                  Corp.,                      519                 Fed.                  Appx.                    1,
           3       (2d            Cir.                   May                22,              2013);                      Black                         v.            Nunwood,                             Inc.,                   2015                  WL               1958917,
           *3-4                   (S.D.N.Y.                                       April                        30,                 2015).                            Determination                                            of              the                 amount                         of
           fees              under                       these                         statutes                               is             to             be            made                in           the               discretion                                        of              the
           court                  and           is             customarily                                          governed                                 by           standards                               recognized                                       generally
           for           awarding                           statutorily                                                 authorized                                        fees               to           a   prevailing                                           litigant.
           Sgg,                  e.g.,                   Ayres          v.                             127              Restaurant                                          Corp.,                        201      F.3d                               430,                1999                   WL

           1295335,                            *1-2                     (2d             Cir.                   Dec.                 23,                 1999);                        Kim            v.          Kum              Ganqr                          Inc.,                    2015
          WL            3536593,                                   *2                  (S.D.N.Y.                                   June                         5,           2015);                           Herrera                             v.               Tri-State
           Kitchen                         &     Bath,                           Inc.,                    2015                 WL              1529653,                                 *13-14                       (E.D.N.Y.                                     March                       31,
                                                                                                                                                                      JFh
           2015);                        Liang                         Huo                  v.           Go             Sushi                          Go                             Ave.,                     2014                   WL               1413532,                                 *7
           (S.D.N.Y.                             April                           10,                  2014).


                             In             assessing                                        an          application                                                 of          this                kind,                    the                     court                    should

           initially                             derive                                          a            so-called                                          lodestar                                  figure,                                    that                     is,                    a

           "presumptively                                                        reasonable                                        fee",                             Arbor                    Hill                   Concerned                                          Citizens
           Neighborhood                                            Ass'n                         v.       Cnty.                         of             Albany,                          522               F.3d               182,                     190                (2d              Cir.
           2007),                          based                        on               "(1)                      a          consideration                                                   of              the                 number                            of               hours

           actually                             spent      by     counsel          and       other          personnel              that                                                                                                                      are               deemed

           reasonably                            necessary            to  the       successful                outcome          for       the                                                                                                                     client                        and
            (2)   the                    setting          of   reasonable             hourly          rates         for     counsel,                                                                                                                        a      criterion
           .       .         .         opaquely            described           as      'the        rate         a    paying          client                                                                                                                             would                    be
                                                pay.'"45
           willing                       to                     Briese       Lichttechnik                  v.     Langton,           2010                                                                                                                   WL           3958737,




                             43
                                      Section                           216(b)                           of            the               FLSA                    states:                           "Any                 employer                                 who
           violates                            the                  [FLSA]                            shall                   be             liable                         to          the               employee                              or               employees
           affected.                                 .         .        .        The                  court                   in             such                    action                    shall                     .         .        .         allow                    a
           reasonable                                    attorney's                                           fee             to             be             paid                 by          the              defendant                                     and            costs
                                         action."
           of          the

                             44
                                         Section                             198(1-a)                                  provides                                 that                  [i]n                any            action                             .       .      .         in
           which                   the              employee                                     prevails,                                   the                court                   shall                    allow                      such                   employee
                                                                                                                                                                                                                                                            ."
           to          recover                            .        .         .         all              reasonable                                          attorney's                                    fees                .         .         .                      Sgg              also
           N.Y.                  Labor                   Law                §§               198(1-b)                              &         (1-d).                         Section                           663(1)                        states                         that                  a

           prevailing                                    employee                                     "paid                   by             his                employer                             less                than                     the              wage                   to
           which                   he          or              she                is             entitled                               .          .        .        shall                   recover                          .         .         .         together
                                                                                                                                                                                 fees."
           with                  costs                   all                 reasonable                                       attorney's


                             45
                                      The            Supreme                                 Court                      subsequently                                              articulated                                      a          somewhat
           different                            description                                                   of         the    goal                                 of          the              analysis,                                 when                   it          said
                                            'reasonable'
           that                  "a                                                                     fee              is             a         fee                that               is           sufficient                                        to          induce                        a
           capable                         attorney                                    to             undertake                                   the                representation                                                of             a         meritorious
                                                                   case."
           civil                      rights                                                          Perdue                       v.             Kenny                     A.,              559              U.S.                 542,                     552             (2010).




                                                                                                                                                         32
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                              INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                   1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 34 of 42
                                                                                       RECEIVED   NYSCEF: 05/20/2019




           at     *1            (S.D.N.Y.                                 Oct.                  4,              2010)           (quoting                                 Arbor                       Hill,                       522           F.3d                     at
           190)."
                                See               also           Balestriere                                         v.        CMA     Tradina,                                         Inc.,                   2014                WL        7404068,
           *3          (S.D.N.Y.                          Dec.                   31,              2014)                   (citing                        cases).                              The               lodestar                               is           not
           "conclusive                                   in           all                  circumstances",                                                        but              "there                                is             'a             strong
           presumption'                                                                                                                                                       reasonable."
                                                         that               the                lodestar                           figure                          is                                                                Perdue,                         559
           U.S.          at        552;                  accord                      Millea,                          658            F.3d                at              166.


                                             1.          Hourly                      Rates


                         To        determine                                   the              appropriate                                    hourly                             rates                   for              this               purpose,
           the    court                      "looks                       to             'the           prevailing                                 market                                rates                      in          the           relevant
           community.'"
                                                         Perdue,                         559           U.S.       at                    551
                                                                                                                                        (quoting                                              Blum                  v.           Stenson,                           465
           U.S.           886,               895                (1984)).                             The              court         may    consider          rates                                                                  approved                            in
           prior              cases                  and             the              court's                             knowledge         of    reasonable                                                                    rates                  in           the
           district.                          See,                   e.g.,                      Galeana,                             120                 F.                  Supp.3d                           at               322        (quoting
           Farbotko                   v.             Clinton                         County,                          433            F.3d                    204,                 209               (2d             Cir.               2005)).


                                             2.          The              Amount                      of          Compensable                                          Time


                         In        determining                                       how             much                  attorney                               time                  should                      be          compensated,
           the          court                  initially                                  looks                      to           the              amount                           of              time                 spent                 on                each

           category                     of           tasks,                         as          reflected                                in         contemporaneous                                                        time               records.
           E.g.,              Malletier                              v.             Dooney                       &        Bo_urke,                       Inc.,                      2007                 WL              1284013,                           at          *1
            (S.D.N.Y.                         Apr.                    24,                 2007)                  (citing                        New                     York                    Ass'n                         for             Retarded
           Children,                         Inc.                v.             Carey,                          711               F.2d              1136,                          1142-43,                                1147               (2d                Cir.
           1983)).                    It               then                     must                   determine                                   how                       much                   of              that                  time                      was
                                                      expended."
           "reasonably                                                                                Id.                 (internal                                    quotations                                    omitted);                                   see,
           e.g.,              Briese,                         2010              WL         3958737                           at          *1         .        To              do          so         "the                 court                looks                     to
           its           own          familiarity                                           with                     the             case                     and                   .           .          .         its               experience

           generally                    as      well                           as         to          the             evidentiary                                        submissions                                          and        arguments
                                 parties."
           of    the                                                        Clarke                         v.             Frank,                    960                  F.2d                   1146,                      1153               (2d                Cir.
           1992)               (internal                             quotations                                   omitted).


                         This              analysis                            takes                  into                 consideration                                            overstaffing,                                            the            skill
           and         experience                               of             the             attorneys,                                 as        well                      as          redundant,                                   excessive,
           or     unnecessary                                   hours.                         Id.              Courts                    are                to          make                 "a           conscientious                                            and
           detailed           inquiry                                     into                  the           validity                              of                 the              representations                                        that                          a
                                                                                                                                                                                                                                        expended."
           certain          number                               of             hours                      were        usefully                                         and               reasonably




                         46                                      "lodestar"
                               The            term                                                               has           had             a         somewhat                               up-and-down                                    fate                  in
           the         Second                     Circuit.                           After                      years                of            usage                      of          this                  term,                   the            Second
           Circuit                 seemed                       to             banish                      it          in          the             series                          of         Arbor                      Hill             opinions,
           see         Arbor                 Hill,                   522             F.3d                  at          188-90,                      but                  it             has              since                  made               a
           comeback                     after                   the                 Supreme                          Court                utilized                                 it         without                           questioning
           its         appropriateness                                               as          a         descriptor                                   of             the              required                              fee      analysis.
           Perdue,                 559               U.S.                 at         559.                  See              Millea                      v.             Metro-North                                       R.R.             Co.,                   658
           F.3d           154,               166-69                        (2d            Cir.                  2011).


                                                                                                                                     33
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                            INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                      1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 35 of 42
                                                                                          RECEIVED   NYSCEF: 05/20/2019




           Lunday                v.              City                  of            Albany,                            42         F.3d                131,                    134            (2d              Cir.                  1994).                     In

          calculating                                      reasonable                                         hours,                      the                   essential                           consideration                                               is
          whether                    a         reasonable                                  attorney                            would                 have                expended                           similar                         hours               in
          pursuit                     of            the            case.                       See,               e.g.,                 Miroalio                             S.P.A.                 v.         _Conway                        Stores,
           Inc.,                629                 F.            Supp.2d                            307,                 312                (S.D.N.Y.                             2009)(citing                                           Grant                 v.
          Martinez,                            973               F.2d                96,                 99        (2d          Cir.1992)).


                          If             the                court                        finds                    that               some                       of        the              time                   spent                     was              not

          reasonably           necessary                                                       to         the           outcome,                           it          should                 reduce                      the               time             for
          which      compensation                                                   is          awarded.                          See,           e.g.,                    Hensley                      v.         Eckerhart,                                 461
           U.S.           424,                 433-37                         (1983);                           Gierlinger                            v.             Gleason,                       160               F.3d                  858,             876
           (2d          Cir.               1998).                          Such                reductions                                are           appropriate                                  not               only                  for          work
           on       unsuccessful                                           claims                        and  arguments,                                         but           also              for              inefficient                                   or
           duplicative                                   work.                    See                Hensley,          461                            U.S.                   at        434-35;                           In           re           "Agent
           Oranae"
                                      Prod.                      Liab.                    Litia.,                         818            F.2d                   226,           237            (2d            Cir.                  1987).                    "In

           reducing                        a         claim                    for               time               spent,                      the               court               may            'use                 a         percentage
           deduction                             "as                   a          practical                                means                     of  trimming                                        fat                  from                 a         fee
           application."'"
                                                                       Malletier,                                  2007             WL          1284013,         *1                          (quoting                          McDonaldv.
           Pension                    Plan                  of             the             NYSA-ILA                            Pension                           Trust               Fund,                   450              F.3d                 91,          96
            (2d         Cir.               2006)).


                                               3.          Assessment                                      of       the             Fee           Application


                          Claimant                                asserts                                that             the          hourly          rates                                   sought                          by            her             are

           entirely                        reasonable                                      in             view            of         the      experience                                       and                performance                                   of
           counsel                    in            this                   case.                    Both            attorneys                                   have           extensive                              experience                                in

           litigating                            these                      types                    of          cases,                  and          both                 are         partners                           in              their              law
           firm.                Moreover,                                    she                notes                   that                 courts                       in          the           past                      have                 upheld

           hourly                rates                      of             this                size               not             only               for               similarly                            situated                          counsel
           in     small                  firms,                        see,                e.g.,                  Tackie                   v.         Keff                Enterprises,                                    LLC,                    2014          WL
           4626229,                            *7                (S.D.N.Y.                                      Sept.                   16,                2014),                     but                   for                these                     very
           attorneys.                               See            Murphy                           v.          Laiaunie,                            slip      op.                    at         24-25,                        13           cv.          6503
            (RJS)          (SN)                     (S.D.N.Y.                                  Feb.                2,             2018)               (annexed                          as          Ex.3                      to            Schulman
           Decl.);                    Lola                  v.             Skadden,                             Arps,               Meaqher,                             Slate               &      Flom,                      LLP,                Tr.          at
           19-20,                13            cv.               5008                (RJS)                      (S.D.N.Y.                 Dec.                         21,           2015)               (annexed                           as         Ex.           2
           to        Schulman                            Decl.).


                           In         opposing                                these                       requests,                            respondents                                   note                 that                the              cited
           rates                are       at                     the              highest                          end             of           what                   courts                 usually                              will                award
           experienced                                   counsel                          in         wage-and-hour                                         cases,                    and        that                  the                 claims                on
           which               Ms.          Rodriguez                                    prevailed                           were               quite                    limited,                        and          were                  based               on
           a       work          history                               of           only                   five              or          so          months.                         They                assert                       that               this
           scenario                         presented                                      a    very                       simple                         case                 for            adjudication,                                              thus
           distinguishing                                              the               decisions                                cited                    by            claimant.                             They                  argue,                     in
           substance,                                that                  these                     circumstances                                         do           not          justify          the                                 inference
           that            such                 rates                       are            necessary                               to           persuade                           an      adequately                                       equipped

           attorney                        to            handle                          such     a                case.                     (Morrison                            May            24,              2018                letter                    at
           fourth                to             fifth                      pages).



                                                                                                                                        34
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                     1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 36 of 42
                                                                                         RECEIVED   NYSCEF: 05/20/2019




                            A     number                        of         courts                  in             this              district                                 have                observed                           that                 small-

           firm          experienced                                       counsel                     in             FLSA              cases                    should                     ordinarily                                   be         awarded
           no        more                than                   about                   $400.00                            per               hour,                      e.g.,                     Mendoza                           v.          CGY               &          J
           Corp.,                 2017                WL             4685100,                          *2             (S.D.N.Y.                              Oct.                 17,                 2017);                      Hernandez                             v.
           JRPac,                 Inc.,                    2017              WL         66325,                        *3         (S.D.N.Y.                                 Jan.              6,             2017),                  though                      some
           will             award                   $425.00                        or          even                $450.00                            in             more              demanding                                  cases.                      E.g.,
           Naiera                   v.               144               Ninth                    Gotham                            Pizza,                             Inc.,                2017                         WL            728703,                            *2
            (S.D.N.Y.                          Feb.                  24,           2017).                        Still                    other                       courts                      have                  suggested                               that
           the          presumptive                                    maximum                         award                      for             such                     counsel                          in          these                   types                   of
           cases                 should                    be          $450.00.                         See,                     e.g.,                     Tackie,                       2014                     WL         462629                      at           *7.
          Moreover,                            in           setting                       rates,                           the            courts                           have              frequently                                    relied                       on
           the          relative                            simplicity                                  or             complexity                                      of          the           case                       to           adjust                       the

           hourly                  rates                     to       be                  awarded.                                S_ee,                    e.g.,                                  ;          Mendoza,                             2017                 WL
           4685100                       at              *2;                Sevilla                          v.              Nekasa                             Inc.,                    2017                        WL           1185572,                              *5
            (S.D.N.Y.                          March                   30,              2017);                     Galeana,                                120              F.         Supp.                      at         322-24.


                            In          this               one-claimant                                      case,                       the               claims                      on             which                  Ms.           Rodriguez
           prevailed                             were                       legally                          and                    factually                                     quite                           straightforward.
           Moreover,                            the              court                   decisions                                 that                    counsel                          cites                      in          which                      their
           rates                  were                     approved                             appear                            to              have                       involved                                  more                demanding
           litigation                               skills.                           That              said,                      we             view                      the             complexity,                                     or       lack
           thereof,                       of          a         case               as          pertinent                                 principally                                     to             the             amount                      of          time
           that             should                    have                  been               required                            to         litigate                                 the              successful                                  claims,
           and           we             further                             view                the                advanced                                 skills                          of               trial                   counsel                            as
           relevant                        to              the              question                             of          whether                                 the          hours                       devoted                          to             those
           claims                 were                reasonable;                                  sophisticated                                                 attorneys                                  may           be        expected                            to
           exhibit                       greater                             efficiency                                     in     handling                                        a         given                          case,                   whether
           complex                  or           not.                 Accordingly,                                         although                             we           reduce                         the       hourly          rate                              of
           Mr.          Kirschenbaum                                       to         $400.00,                             we      agree                     that                 the             far             more       substantial
           time          devoted                           to         this              case                by         Ms.              Schulman                              should                        be         measured                          at           her
           regular                      rate                of              $400.00.                         As             for              the                paralegal                                   rates                   of          $125.00,
           respondents                                do             not         pursue                      a        specific                              challenge,                                   and              although                            these
           rates                 are                on           the               high                 end                 for                 this                   type                  of              case,                   see,                     e.g.,
           Gonzalez                       v.           Scalinatella,                                             Inc.,                   112               F.          Supp.3d                          5,             28-29                   (S.D.N.Y.
           2015),                 we           leave                   them               in          place.


                            In       assessing                                  the           hours                    claimed                         by             counsel,                              we         start               by            noting
           that          of         the     total                            amount                    of          time                 spent                    by          attorneys                                 and          paralegals,
           amounting                             to              182.50                        hours,                           counsel                           has                  deducted                                  53.20                   hours,
           assertedly                               to           correct                         for               the              time                    dedicated                                   exclusively                                      to           Ms.
           Rodriguez's                                    gender                        claims                         and                for                time                  entries                       that                          were                   not
           otherwise                            defensible.                                      The                  non-excluded                                           time                     for              which                   fees                   are
           sought                  --                                                    to           129.30                       hours                        --           is         said                      to
                                                amounting                                                                                                                                                                    comprise                           both
           time             spent                   exclusively                                  on           the                wages-and-hours                                                      claims                      and           segments
           of        time           devoted                            to        both              sets                    of          claims                         but          which                      cannot                     be         readily
           segregated                               into              hours                   spent                   on         one             of          the             two             categories                                   of        claims.
           To       account                      for             non-segregable                                              time                that                  would                 have                    been            less                in           the
           absence                       of           the                  gender                     claims,                             counsel                             has                further                           reduced                            the



                                                                                                                                        35
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                                                      INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                          1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 37 of 42
                                                                                              RECEIVED   NYSCEF: 05/20/2019




                                                                                   ($50,312.50)"
           resulting             figure                                                                                                      by              15        percent,                            yielding                             a          request
           for       $42,765.63.


                             In            seeking                                 a             reduction                                   of                this                   sum,                  respondents                                           argue

           principally                                          that                   the                time                     devoted                               to            the                gender                          claims                          far
           outweighed                                  that                      spent                     on              the               wage                     claims.                            They                 also                   pursue                      a
           somewhat                        convoluted                                       argument                              to         the             effect                    that                if         claimant                             had        not
           asserted                        the            failing                                gender                      claims                          and         had                not           insisted,                              until                    the
           eve          of           the               arbitral                                  hearing,                              that                   she             had             been                  paid              no             wages                  by
           respondents,                                         the              case                would                        likely                       have                  settled,                            thus               justifying
           some              unstated,                                 but             no          doubt                   dramatic,                                further                        reduction                              in      the               size
           of       a        defensible                                      fee              award.                        (Morrison                                May             24,             2018                letter                       at          third
           to        fifth                 pages).


                             We          decline                         to            follow                         respondents                                     on            their                 proposed                         analytical
           path              about                    the               hypothetical                                          possibility                                       of           settlement.                                   Apart                    from
           the           policy                             considerations                                                    inherent                                 in             Fed.                 R.               Evid.                      408            and
           equivalent                                 limitations                                        on           the              use              of         settlement                                  discussions                                    (or           in
           this              case                  their                 absence),                                    we          have     no                      factual                         basis                  here                 for           making
                                                                                                                                  respondents'
           any      suppositions                                                      about                     the                                                                         "what                   ifs".                  Apparently
           claimant           had                               at           some                 point                    made               a          large                    settlement                                  demand,              and                      it
           appears                        that                    respondents,                                             presumably                                     in           command                           of          much                    of           the
           evidence                            that                  would                       yield                 a      result                           on           both                  sets              of          claims,                           never
           provided                            a       counter-offer.                                                      What               that                    scenario                             suggests                       about                           the
                                                                                                                                                                                                           --                        respondents'
           promise                        of           a          resolution                                     if           claimant                                had             been                       in
           view              --          less               ambitious                                is          a         complete                            mystery.                             It         is         not          surprising,
           therefore,                                 that                   the                 courts                      addressing                                       fee            applications                                       have                been
           unreceptive                                     to          the             argument                             that      respondents                                                 press                  here             --          that                the
           fee          applicant's                                      outsized                               demands                            in          the             lawsuit                         chilled                     settlement
           potential                            and              that                  this               circumstance                                            should                    be           weighed                     in          assessing
           fees.                  See,                  e.g.,                         Gonzalez,                                   112              F.             Supp.3d                          at           19-20                     (discussing
           inter                  alia                Ortiz                      v.           Regan,                        980              F.2d                  138              (2d           Cir.               1992)).


                             As           for              the               amount                        of              time               spent                on     the                       successful                                   claims                     --
                                                                                                                                                             respondents'
           which                  were                essentially                                        premised                             on                                                               failure                         to          provide
           a      filled-in                             wage                  notice                      and                                                            statements                                --         we          agree
                                                                                                                            weekly                       pay                                                                                                      that,
           stripped                             to              their                    essence,                             these                        claims                           should                    ordinarily                                    have
           required                             far                  less                     time                    to           litigate                                 than                   the               hours                      for               which
           claimant                             seeks                        a          fee                award.                            Moreover,                                 the                page                  count                       on            the
           depositions                                      of           claimant                                and                   Mr.              Walters,                             as           well                  as         claimant's
           original                            pleading,                                    is           consistent                                     with                the              evident                        point                     that                the
           gender                        claims                              themselves                                       involved                                   a            more                     elaborate                                   factual
           narrative,                                  a         circumstance                                              that               would                  likely                         result                      in         more                   hours

           being                  devoted                         to          preparation                                         of         that                 aspect                     of          the          case.                    That               said,




                             CThis                      figure                         is          premised                              on             a      $450.00                        hourly                        rate                for           Mr.
           Kirschenbaum.


                                                                                                                                              36
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                           INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                       1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 38 of 42
                                                                                           RECEIVED   NYSCEF: 05/20/2019




          there                    were              apparent                         complications                                         in          the               litigation,                              apart                from
          the           harassment                           allegations,                                    that                  required                              the         expenditure                              of        some
          extra        time                        by          counsel,                          including                               the                work                  needed                   to       deal                with
          respondents'
                                                         default                     in        having         a                       corporate                                  representative                                    appear
           for        a       noticed                    deposition                           and     pursuing                                   the              production                         by          respondents
          of         their                  time            and             pay            records,           an                         effort                        that               did        not           completely
          end         until                  a     few         days               before                   the          arbitral                            hearing                        and        that           triggered
          a      successful                              preclusion                           motion.


                             In        effect,                   claimant                        has             reduced                         the              hours                  for        which               she          seeks
          a       fee             award                   from               approximately                                            180              to        roughly                            110.            Given                 the
          predominance                                   and               impact        of                      the              gender                      issues                       on        the           litigating
          process,                          we      view               this                reduction                             as         inadequate                                   to        account                  for           the
           failure                     of          these                   claims.                   We           further                         note                   that              one            key           aspect                 of
           claimant's                             wage            claims                    also                 failed                     --          her               assertion                         that              she         had
          been               denied                   any              wages,                    a         claim                    that,                    if             supported,                             would                have
           required                      a        substantial                              award                 for              failure                         to        pay           minimum                  wage.                Once
          that               allegation                               was            withdrawn                              --                                                            on        the          eve           of         the
                                                                                                                                       essentially
          arbitral                                                     --           the                                claims                     that                    remained                        were            premised
                                            hearing                                              only
                                             respondents'
          solely                  on                                                       impermissible                                     taking                         of       a     tip        credit                  because
          of     its              failure                   to         provide                    notice,                         and          its                failure                     to      provide                      weekly
          pay           statements.                                   In         short,                    had              claimant's                                   no-wage                     claim               not          been
          pressed,                           some                of           the             attorney                              time                    for                which                claimant                         seeks
           compensation                                  would                unquestionably                                          not              have                 been               needed.


                          Given                    the            foregoing                           circumstances,                                                   we          view             the            15         percent
          deduction                               from                the             fee             figure                          calculated                                     by            claimant                        to          be
           insufficient.                                    Recognizing                                    that                   this                  assessment                                  is,            to          put             it
          mildly,                      impressionistic,                                              we          nonetheless                                      will               impose                 a      30         percent
           reduction                         in       the             amount                of        hours                  calculated                                   to        have            been           reasonably
           spent                  on         successful                               aspects                          of             claimant's                                   case.              Including                           the
           reduced                      hourly                   rate                for             Mr.            Kirschenbaum                                            in           the         measurement                               of
           compensable                              fees,                   we       arrive                  at             the           following                                fee           award:




                                                                                                                             37
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                                        INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                  1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 39 of 42
                                                                                      RECEIVED   NYSCEF: 05/20/2019




          Atty/Paralegal                                                            Rate                                     Hours                                     Total_
           Kirschenbaum                                                     $400.00                                               8.3                              $3,320.00
           Schulman                                                         $400.00                                        114.1                              $45,640.00
                  "                                                                                                                                                 $200.00"
                                                                            $200.00                                               1.0
           Turnquest                                                        $125.00                                              5.1                                      $637.50
           Duran                                                            $125.00                                               0.5                                         $62.50
           Behbodikhan                                                      $125.00                                               0.3                                         $37.50
                                                                                                                     SUB-TOTAL                                     $49,777.50
                                                                                                                      30         percent                      -_§14,933.25
                                                                                                                             TOTAL                                 $34,844.25


                        In           awarding                        this                    amount,                  we           recognize                         that                it          substantially
           exceeds                    the     award                              on            Ms.               Rodriguez's                                successful                                claims.                           That

           disparity                         does                  not              alter                     the           appropriate                                 analysis                             of          the              fee
           application,                                 see,              e.g.,                      Gonzalez,                           112           F.          Supp.3d                         at         10              (citing
           cases),                   and          under               that               analysis                          the          amount               awarded                      is         appropriately
           reflective                            of       the            extent                      of        her           litigative                            success                         and     failure.




                        V.           Allocation                             of           JAMS                Fees

                                     respondents'
                        In                                                         Post-Hearing                                     Memorandum,                                 they                asked                  that             we
           order              that               the          fees               charged        for                          this             arbitration                                be          split                    equally
                                                                                                                                                                                                                                            6th
           between                   claimant                        and                respondents.                                    (Resp.               Post-Hearing                                     Memo               at
           page)          .    That               request                     is         denied.                     JAMS               Employment                  Rule                       31(c)                specifies
           that         if           resort                   to         arbitration                                  is          compelled                        as         a      condition                                for         the
           claimant's                            employment                         --                  as          was           the          case               here              --     the                    employee's
           financial             responsibility                                                    is         limited                    to      paying                   her           share                 of         the            JAMS
           Case           Management                                 Fee.                    The             rule                does            not              suggest                          any             basis                  for

           exposing                    an             employee                          to         a         more           substantial                              financial                               obligation,
           and      we              are               aware              of             none,                    particularly                                in           a       case                  in          which                 the
           employee                    has             prevailed                             to         some          degree                   on      one           or         more               of        her              claims.




                                                                                                     Conclusion


                        For                the           reasons                             stated,                      under                the           New              York                 Labor                  Law            Ms.
           Rodriguez                        is         awarded                      $9,069.20                         as          damages                   on       her            claims                    for             failure
           to                  minimum                     wages                   and             failure                   to                               with                the          notice                    and            pay-
                 pay                                                                                                                    comply
           statement                        requirements                                      of          N.Y.             Labor           Law               secs.                 195(1)                    &         (3).             This
           award               is           made                   jointly                         and             severally                           against                          all              respondents.
           Claimant                    is         also              entitled                            to       receive                  from              respondents                                 MRG            and          Rosen
           a       payment                       of           $185.00,                             in          compensation                                  for              the              court                    reporter




                                The              one          hour                 is         claimed                      for          travel                   time              at          a        50        percent
           reduction                        from              Ms.            Schulman's                               regular                       fee.           Respondents                                    do          not
           contest                   this               figure.


                                                                                                                            38
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                                           INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                     1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 40 of 42
                                                                                         RECEIVED   NYSCEF: 05/20/2019




           appearance                                fee           incurred                                in            scheduling                          a         deposition                       of       MRG              by
                                                                                                                                                                                                         failed·
           respondent                             Rosen                  that                   respondents                                     and          their               counsel                                          to
           attend,                     (figg               Scheduling                                Order                    No.           3     &     Scheduling                          Order          No.         4          at
           para.            6)        .


                        Ms.                Rodriguez                            is                  also                entitled                       to          an        award              of        statutory
           interest                       of         nine           percent                           on              her         unpaid               wages.                  That          interest                 is           to
           run        frcm                July              7,      2016                  for              unpaid                     2016            wages              and        from           May    27,              2017
           for        unpaid                    2017              wages,                   with                      interest                    terminating                          on     the      earlier                     of
           judicial                       confirmation                                    of          this                  Award               or     its             satisfaction.


                     Finally,                               claimant                           is          awarded                       attorney's                       fees         in      the        amount                  of
           $34,844.25                            for             time           spent                           in          litigating                       the           successful                    Labor               Law
           claims.                    This              award              is             also                  made              jointly                   and          severally                   against                 all
           respon(.ents.


                        A31               of         claimant's                                other                    claims                  are         dismissed.


                        The               parties                   are              to             bear                their               own         costs.



           Dated:                May             28,             201t1




                                                                                                                                          Michael                 H.       Dolinger
                                                                                                                                         Arbitrator



           Copies                of            the           foregoing                               Final                    Arbitral                   Award               have           been          sent             this
           day        to:


           Denise             A.               Schulman.                        Esq.
           Joseph                &        Kirschenbaum                                    LLP
           32      Broadway
           Suite         U01
           New        York,                    New          York           10004
           denis96Hhllp.com


           Lawrence                       Morrison,                        Esq.
           Robert             L.            Kraselnik,                               Esq.
           Morrison                       Tenenbaum                        PLLC
           87      Walker                      Street
           2d      Floor
           New        York,                    New          York           10013
           1morrisonem-t-law.qQB


                                                                                                                                 39
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                   INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                           1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 41 of 42
                                                                                               RECEIVED   NYSCEF: 05/20/2019

                                                                                      SERVICE           LIST


Case        Name:             Rodriguez,        Connie   vs. Manhattan        River   Group,   et al.                        Hear      Type:        Arbitration

                                1425024437                                                                                   Case      Type:        Employment
 Reference           #:

Panelist:                     Dolinger,       Michael    H.,




   Maimon             Kirschenbaum                                                                      Jerald      Tensñbaum

   Joseph       & Kirschenbaum                 LLP                                                      Marrison     Tenenbaum,             PLLC

     Maimon          Kirschenbaum                              Claimant                                  Jerald     Tenenbaum                      Respondent
     32 Broadway                                               Phone:     (212) 688-5640                 87 Walker      Street,      Floor     2   Phone:      (212) 620-0938
     Suite 601                                                 Fax:   (212) 688-2548                      New   York,    NY         10013          Fax:     (646)  390-5095
     New  York,    NY                10004                                                               jerald@m-t-law.com
     maimon@jhilp.com
                                                                                                          Party  Represented:

     Party  Represented:                                                                                   Andrew    Walters
      Connie   Rodriguez                                                                                   Jerald    Tenenbaum
                                                                                                           Josh     Rosen
                                                                                                           Manhattan        River     Group
   Lawrence                Morrison

   Morrison         Tenenbaum,               PLLC

     Lawrence             Morrison                             Respondent
     87 Walker            Street,     Floor    2               Phone:    (212) 620-0938
     New    York,          NY        10013                     Fax:   646-998-1972
     Imorrison@m-t-law.com

     Party  Represented:
      Andrew    Walters
       Jerald       Tenebaum
       Josh     Rosen
       Manhattan            River      Group

   Denise           Schulman

   Joseph       & Kirschenbaum                 LLP

     Denise         Schulman                                   Claimant
     32 Broadway                                               Phone:       (212) 688-5640
     Suite 601                                                 Fax:     (212) 688-2548
     New York,      NY               10004
     denise@jhilp.com

     Party  Represented:
      Connie   Rodriguez




 5/3/2019                                                                                                                                                              Page     I of I
FILED: NEW YORK COUNTY CLERK 05/20/2019 01:08 PM                                                                                                                                  INDEX NO. 652987/2019
NYSCEF DOC. NO. 2Case                    1:19-cv-05577-KPF Document 1-4 Filed 06/17/19 Page 42 of 42
                                                                                        RECEIVED   NYSCEF: 05/20/2019




                                                              PROOF              OF SERVICE                  BY        EMAIL              &    U.S.      MAIL


                                                           Re:   Rodriguez,             Connie        vs.    Manhattan              River           Group,        et al.
                                                                                      Reference            No.        1425024437



                            I, Vickie      Johnston,             not     a party      to the      within         action,       hereby         declare          that    on     May     3, 2019,       I served   the


      attached         Final     Award         on    the     parties       in the    within        action        by    Email       and        by     depositing            true   copies   thereof       enclosed


      in sealed          envelopes        with       postage           thereon      fully     prepaid,           in the    United          States       Mail,         at New       York,   NEW         YORK,

      addressed           as follows:




      Maimon           Kirschenbaum                 Esq.                                                          Lawrence           Morrison             Esq.
      Denise       Schulman             Esq.                                                                      Jerald       Tenenbaum                Esq.
      Joseph       &     Kirschenbaum                LLP                                                          Morrison          Tenenbaum,                   PLLC
      32 Broadway                                                                                                 87 Walker              Street,       Floor      2
      Suite      601                                                                                             New       York,         NY           10013
      New      York,       NY         10004                                                                       Phone:         (212)        620-0938
      Phone:       (212)       688-5640                                                                           lmorrison@m-t-law.com
      maimon@jhilp.com                                                                                           jerald@m-t-law.com
      denise@jhllp.com                                                                                                  Parties      Represented:

          Parties         Represented:                                                                                  Andrew            Walters

          Connie           Rodriguez                                                                                    Jerald      Tenebaum

                                                                                                                        Jerald      Tenenbaum

                                                                                                                        Josh      Rosen

                                                                                                                        Manhattan              River         Group




                            I declare      under           penalty       of perjury         the    foregoing            to be true            and     correct.        Executed        at New     York,      NEW

      YORK          on     May       3, 2019.




      Vickie      Johnston

      VJohnston@jamsadr.com
